

EXHIBIT 10.1
 


SHARE PURCHASE AGREEMENT
 
by and among
 
BCP NZ, LLC
 
 
and
 
 
Michael Gurcke
 
as “Sellers”
 
and
 
Royalwolf NZ Acquisition Co. Limited
 
 
as “Purchaser”
 
 
Dated as of 1 May 2008
 

--------------------------------------------------------------------------------








TABLE OF CONTENTS
(Not part of this Agreement)
Page
 
ARTICLE I. PURCHASE AND SALE
1
     
1.01
Purchase and Sale of Shares.
1
1.02
Purchase Price.
1
1.03
Closing.
2
1.04
Deliveries.
2
1.05
Discharge of Obligations.
2
   
ARTICLE II. WARRANTIES OF SELLERS
2
     
2.01
Organization of Sellers; Authority and Binding Effect.
3
2.02
Organization of the Subject Company.
3
2.03
Capitalization; Ownership of Shares.
4
2.04
No Violations.
4
2.05
Consents and Approvals.
4
2.06
Financial Statements.
4
2.07
Absence of Changes.
5
2.08
Ownership, Possession and Sufficiency of Assets.
6
2.09
Litigation.
7
2.10
Compliance With Law; Permits.
7
2.11
Environmental Matters.
7
2.12
Brokers and Finders.
8
2.13
Contracts.
8
2.14
Intellectual Property.
10
2.15
Tax Matters.
10
2.16
Employment Matters - Personnel Information.
11
2.17
Insurance
11
2.18
Books and Records
12
2.19
General Corporate Information.
12
   
ARTICLE III. WARRANTIES OF PURCHASER
12
     
3.01
Organization.
12
3.02
Authority and Binding Effect.
12
3.03
No Violations.
13
3.04
Consents and Approvals.
13
3.05
Brokers and Finders.
13
3.06
Absence of Proceedings.
13
3.07
Investment Intent.
13
3.08
Financial Capability.
13
3.09
Due Diligence by Purchaser.
14

 
i

--------------------------------------------------------------------------------


 
ARTICLE IV. COVENANTS
14
     
4.01
Intentionally deleted
14
4.02
Disclosure Materials.
14
4.03
Intentionally deleted.
15
4.04
Public Announcements.
15
4.05
Employee Benefits Matters.
15
4.06
Directors’, Managers’ and Officers’ Indemnification; Release from Liability.
16
4.07
Intentionally deleted.
17
4.08
Intentionally deleted.
17
4.09
Tax Matters.
18
4.10
Intentionally deleted.
19
4.11
Covenant Not to Compete.
19
4.12
Non-Solicitation.
20
4.13
Subject Company Board Meeting.
20
   
ARTICLE V. CONDITIONS TO CLOSING
21
     
5.01
Conditions to Obligations of Sellers.
21
5.02
Conditions to Obligations of Purchaser.
22
   
ARTICLE VI. TERMINATION
24
       
Intentionally deleted
24
   
ARTICLE VII. INDEMNIFICATION
24
     
7.01
Survival of Warranties and Covenants.
24
7.02
Indemnification by Gurcke.
24
7.03
Indemnification by Purchaser.
25
7.04
Tax Indemnification.
25
7.05
Indemnification Process.
27
7.06
Limitations on Claims.
28
7.07
Mitigation.
29
7.08
Exclusivity of Indemnification Remedy.
29
7.09
Characterization of Indemnification Payments.
30
7.10
Purchaser's Right of Offset.
30
7.11
Payment of Amounts Under the Subordinated Note.
30
   
ARTICLE VIII. DEFINITIONS AND TERMS
31
     
8.01
Specific Definitions.
31
8.02
Other Definitional Provisions.
36

 
ii

--------------------------------------------------------------------------------


 
 
ARTICLE IX. GENERAL PROVISIONS
37
     
9.01
Expenses.
37
9.02
Further Assurances.
37
9.03
Amendment/Non-Assignment.
37
9.04
Waiver.
37
9.05
Notices.
37
9.06
Disclosure Schedules.
38
9.07
Applicable Law.
38
9.08
No Third Party Rights.
38
9.09
Counterparts; Facsimile Signatures.
39
9.10
Severability.
39
9.11
Entire Agreement.
39
9.12
Arbitration.
39
9.13
Fair Construction.
39
9.14
Construction of Certain Provisions.
39
9.15
Reasonable Consent Required.
39






iii

--------------------------------------------------------------------------------




LIST OF SCHEDULES
 
Discharged Obligations Schedule
Disclosure Schedules
Capitalization Schedule
No Violations Schedule
Consents and Approvals Schedule
Assets Schedule
Environmental Matters Schedule
Contracts Schedule
Intellectual Property Schedule
Tax Schedule
Employee Plans Schedule
Insurance Schedule
General Corporate Information Schedule
D&O Released Parties Schedule




LIST OF EXHIBITS
 
A - Subordinated Note
B - Trademark Agreement

iv

--------------------------------------------------------------------------------



INDEX TO DEFINED TERMS


Set forth below is an index of certain terms defined in this Share Purchase
Agreement. See Article VIII for all other terms used but not elsewhere defined
in this Share Purchase Agreement.
 
TERM
 LOCATION
Agreement
Introduction
Annual Financial Statements
Section 2.06(a)
Business
Recitals
Closing
Section 1.03
Closing Date
Section 1.03
Closing Payment
Section 1.02
Containers
Section 2.08(d)
Customer Leases
Section 2.13(b)
D&O Indemnitees
Section 4.06(a)
D&O Released Parties
Section 4.06(b)
Damages
Section 7.02(a)
Deductible
Section 7.06(a)
Disclosure Schedules
Article II
Effective Time
Section 1.03
Excluded Taxes
Section 7.04(a)
Financial Statements
Section 2.06(a)
Indemnification Cap
Section 7.06(b)
Indemnified Party
Section 7.05(a)
Indemnifying Party
Section 7.05(a)
Interim Balance Sheet
Section 2.06(a)
Interim Financial Statements
Section 2.06(a)
Lease
Section 2.08(b)
Leased Real Property
Section 2.08(b)
Non-Registered Intellectual Property
Section 2.14(b)
Outside Date
Section 6.01(b)
Owned Intellectual Property
Section 2.14(a)
Owned Real Property
Section 2.08(c)
Party
Introduction
Per Claim Deductible
Section 7.06(a)
Per Diem Taxes
Section 7.04(c)(i)
Purchase Price
Section 1.02
Purchaser
Introduction
Purchaser Indemnified Party
Section 7.02(a)
Registered Intellectual Property
Section 2.14(a)
Releasing Parties
Section 4.06(b)
Retention Agreements
Section 4.05(a)
Scheduled Consents
Section 2.05
Scheduled Contracts
Section 2.13(a)
Sellers
Introduction
Seller Indemnified Party
Section 7.03(a)

 
 
v

--------------------------------------------------------------------------------


 
Share Purchase
Recitals
Shares
Recitals
Subject Company
Recitals
Subject Company Assets
Section 2.08
Subject Company Insurance
Section 2.18
Subject Territory
Section 4.11
Tax Claim
Section 7.04(d)
Third Party Claims
Section 7.05(b



 

vi

--------------------------------------------------------------------------------




SHARE PURCHASE AGREEMENT
 
THIS SHARE PURCHASE AGREEMENT (this “Agreement”) dated as of 1st May, 2008 is
made and entered into by and among Royalwolf NZ Acquisition Co. Limited, a
company organized under the laws of New Zealand (“Purchaser”), Michael Gurcke
(“Gurcke”) and BCP NZ LLC (“BCP” and collectively with Gurcke, “Sellers”).
Purchaser and Sellers are sometimes individually referred to herein as a “Party”
and collectively as the “Parties.”
 
RECITALS
 
WHEREAS, Sellers own all of the issued and outstanding share capital (the
“Shares”) of RWNZ Acquisition Co. Limited, a company organized under the laws of
New Zealand (the “Subject Company”);
 
WHEREAS, the Subject Company is engaged in the business of portable storage unit
sales and leasing to end users in the Subject Territory (the “Business”); and
 
WHEREAS, Sellers desire to sell, and Purchaser desires to purchase, all of
Sellers’ right, title and interest in and to the Shares on the terms and
conditions contained herein (the “Share Purchase”).
 
NOW THEREFORE, in consideration of the foregoing and the respective warranties,
covenants, agreements and conditions hereinafter set forth, and intending to be
legally bound hereby, the Parties agree as follows:
 
ARTICLE I.
PURCHASE AND SALE
 
1.01 Purchase and Sale of Shares. Upon the terms and subject to the conditions
of this Agreement, at the Closing, Sellers shall sell, transfer, convey, assign
and deliver to Purchaser, and Purchaser shall purchase, acquire and accept from
Sellers, all of Sellers’ right, title and interest in and to the Shares. 
 
1.02 Purchase Price. To purchase the Shares hereunder, Purchaser shall pay the
Sellers an aggregate amount of $10,499,999.99 (the “Purchase Price”), subject to
the adjustments set forth in this Section 1.02 and in this Agreement. Subject to
the terms and conditions of this Agreement, on the Closing Date, Purchaser shall
pay, by wire transfer of immediately available U.S. Dollar funds an aggregate
amount equal to (the sum of subsections (a) and (b) hereof, the “Closing
Payment”) the following to (a) an account designated by BCP, an amount equal to
U.S. $6,950,000.00, provided that up to $5,500,000.00 of the Purchase Price
payable to BCP may be paid pursuant to a written instrument with such terms and
conditions as the parties may mutually agree, and (b) an account designated by
Gurcke, an amount equal to (i) U.S. $3,549,999.00, less (ii) the principal
amount of the Subordinated Note. All sums owed under the Subordinated Note shall
secure the indemnification obligations of Gurcke under this Agreement. For the
avoidance of doubt, the Parties believe that no amount is required to be
withheld from the Closing payment as a result of any provision of Law relating
to taxes and, as a result, Purchaser shall make the Closing Payment without any
deduction or withholding on account of any tax.
 
1

--------------------------------------------------------------------------------


 
1.03 Closing. The closing of the Share Purchase (the “Closing”) will take place
at 10:00 a.m. Sydney, Australia time on 1 May 2008 (such date being the “Closing
Date”). The Closing will be deemed to be effective, and title and all risk of
loss of the Shares shall pass from Sellers to Purchaser, at 11:59 p.m. Sydney
Australia time on the Closing Date, such time being the “Effective Time,” unless
another time or date is agreed to in writing by the Parties. The Closing shall
be held at the offices of the Subject Company in New Plymouth, New Zealand
located at the address set forth in Section 9.05, unless another place is agreed
to in writing by the Parties.
 
1.04 Deliveries. At the Closing:
 
(a) Sellers shall deliver, or cause to be delivered, to Purchaser, the
certificates evidencing the Shares along with duly executed share transfer forms
in favor of Purchaser;
 
(b) Each Party shall deliver the certificates and other documents and
instruments required to be delivered by or on behalf of such Party pursuant to
Article V or the other provisions of this Agreement.  
 
1.05 Discharge of Obligations. 
 
(a) On or before the Closing Date, Sellers shall cause the Subject Company to
cause to be paid, discharged in full or otherwise satisfied and released (and
shall deliver satisfactory releases, terminations of any security interest held
in respect of, or other evidence thereof reasonably satisfactory to Purchaser)
(i) all Indebtedness of the Subject Company (other than customary trade payables
on account of the purchase of containers), (ii) those finance and operating
leases listed on the Discharged Obligations Schedule, and (iii) any debt or
liabilities or any other inter-company arrangement owed by the Subject Company
to Sellers or any Affiliate of Sellers (other than customary trade payables on
account of the purchase of containers). All documents evidencing obligations
under subsections (i), (ii) and (iii) of this Section 1.05 are listed on the
Discharged Obligations Schedule attached hereto.
 
(b) On or before the Closing Date, Sellers shall also cause any Affiliate of
Sellers to cause to be paid, discharged in full or otherwise satisfied and
released, and shall deliver evidence thereof reasonably satisfactory to
Purchaser, any inter-company debt or liabilities owed by any such Affiliate to
the Subject Company (i) without any residual or continuing obligation or
liability on the part of the Subject Company, (ii) which action shall not result
in any equity of the Subject Company being issued to an entity other than
Sellers and (iii) so that immediately prior to Closing, all of the issued and
outstanding capital stock of the Subject Company shall be held by Sellers.
 
ARTICLE II.
WARRANTIES OF SELLERS
 
Sellers warrant to Purchaser that the statements contained in this Article II
are true and correct as of the date hereof and will be true and correct as of
the Closing Date, except for matters specifically relating to another date which
are made only as of such date and except for matters set forth on the schedules
provided by Sellers to Purchaser on the date hereof (the “Disclosure
Schedules”). The disclosures in any section or subsection of the Disclosure
Schedules shall qualify other portions of the Disclosure Schedules and other
sections and subsections in this Article II. The inclusion of any information on
any Disclosure Schedule (or any update thereto) shall not be deemed to be an
admission or acknowledgment, in and of itself, that such information is required
by the terms hereof to be disclosed, is material to the Business, has resulted
in or would result in a Material Adverse Effect or is outside the ordinary
course of business. BCP warrants to Purchaser that the statements contained in
Sections 2.01 and 2.03(b) of this Article II, to the extent relating to BCP, are
true and correct as of the date hereof and will be true and correct as of the
Closing Date, except for matters specifically relating to another date which are
made only as of such date.
 
2

--------------------------------------------------------------------------------


 
2.01 Organization of Sellers; Authority and Binding Effect. BCP is a limited
company validly existing and in good standing under the laws of the Delaware.
Each Seller has all requisite corporate power and authority to execute and
deliver this Agreement, the Ancillary Agreements and all other certificates,
agreements or other documents to be executed and delivered by Sellers pursuant
hereto and to consummate the transactions contemplated hereby and thereby. The
execution, delivery and performance of this Agreement and the Ancillary
Agreements has been duly and validly authorized by all necessary corporate
action of Sellers and no additional authorization on the part of Sellers is
necessary in connection with the execution, delivery and performance of this
Agreement and the Ancillary Agreements. This Agreement has been duly executed
and delivered by Sellers, and this Agreement is a legally valid and binding
obligation of Sellers, enforceable against each Seller in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally and to
general principles of equity. Each Ancillary Agreement will prior to the Closing
be duly executed and delivered by Sellers and each Ancillary Agreement will
after the Closing be a legally valid and binding obligation of each Seller,
enforceable against Sellers in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and to general principles of equity.
 
2.02 Organization of the Subject Company. The Subject Company is duly organized,
validly existing and in good standing under the laws of New Zealand and has all
requisite corporate power and authority to own its properties and to carry on
the Business as it is now being conducted. The Subject Company is duly licensed
or qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the nature of its business or ownership of its
properties makes such qualification necessary, except where the failure to have
such power or authority, to be in good standing or to be duly qualified to
transact business, would not reasonably be expected to result in a Material
Adverse Effect. Sellers have made available to Purchaser correct and complete
copies of the Subject Company’s organizational documents, which documents
reflect all amendments made thereto at any time on or prior to the date hereof.
Correct and complete copies of the minute books containing the records of
actions of the shareholders and board of directors of the Subject Company held
at any time on or prior to the date hereof, the share register, and the share
transfer ledger of the Subject Company have been made available to Purchaser.
The Subject Company has filed all returns, particulars, resolutions and other
documents required by the company registrar under the laws of New Zealand. The
Subject Company is not in default under, or in violation of, any provision of
its organizational documents. 
 
3

--------------------------------------------------------------------------------


 
2.03 Capitalization; Ownership of Shares. 
 
(a) The authorized and issued share capital of the Subject Company is set forth
on the Capitalization Schedule. At the Closing, the Shares being sold hereunder
will constitute all of the issued and outstanding share capital of the Subject
Company. All of the issued and outstanding Shares have been duly authorized,
validly issued and are fully paid, nonassessable and free of preemptive rights.
At the Closing, there will be no outstanding options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other contracts or
commitments that could require the Subject Company to issue, sell, or otherwise
cause to become outstanding any share capital of the Subject Company. Except for
this Agreement and the transactions contemplated hereby, at the Closing, there
will be no outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to the Subject Company.
 
(b) Sellers are the owners, beneficially and of record, of the Shares. At the
Closing, Sellers will transfer the Shares to Purchaser, free and clear of any
Liens (other than Liens created by Purchaser).
 
2.04 No Violations. Except as set forth on the No Violations Schedule, and
subject to obtaining the Scheduled Consents, the execution and delivery of this
Agreement and each Ancillary Agreement by Sellers, and the performance and
consummation of the transactions contemplated by this Agreement and each
Ancillary Agreement by Sellers, do not and will not (a) conflict with or violate
any provision of the organizational documents of Sellers or the Subject Company,
(b) conflict with, or result in the breach of, or constitute a default under, or
result in the termination, cancellation or acceleration (whether after the
giving of notice or the lapse of time or both) of any right or obligation of
Sellers or the Subject Company under, any material Contract, or (c) to the
knowledge of Sellers, materially violate or result in a breach of, or constitute
a default under, any Law applicable to Sellers or the Subject Company. 
 
2.05 Consents and Approvals. Except for any Consent required under applicable
Laws relating to competition and for Consents set forth on the Consents and
Approvals Schedule (the “Scheduled Consents”), no Consent is required to be
obtained by Sellers or the Subject Company in connection with the execution,
delivery and performance of this Agreement and the Ancillary Agreements by
Sellers or, to the extent a party hereto or thereto, the Subject Company, except
for any Consent the failure of which to make or obtain would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. 
 
2.06 Financial Statements.
 
(a) Sellers have made available to Purchaser (i) the audited financial
statements of the Subject Company for the year ended December 31, 2007 (the
“Annual Financial Statement”) and (ii) the unaudited balance sheet of the
Subject Company as of February 28, 2008 and related statements of cash flow and
income for the period then ended (the “Interim Balance Sheet”; the Interim
Balance Sheet and other financial statements referred to in this clause 2.06
(a)(ii) are collectively referred to herein as the “Interim Financial
Statements”; the Interim Financial Statements and the Annual Financial Statement
are collectively referred to herein as the “Financial Statements”). Each
Financial Statement has been prepared in accordance with IFRS consistently
applied throughout the periods covered by such Financial Statement (except for
any changes in application set forth in the notes to such Financial Statement),
and presents fairly, in all material respects, the financial position of the
Subject Company as of such dates and the results of operations and cash flows
for the respective periods then ended, as applicable, subject to, in the case of
each Interim Financial Statement, the absence of notes and schedules, and year
end adjustments that will not be material.
 
4

--------------------------------------------------------------------------------


 
(b) The Subject Company does not have any material Liabilities required by IFRS
to be reflected on a balance sheet except: (i) Liabilities reflected or reserved
against on the Interim Balance Sheet; (ii) Liabilities which have arisen after
the date of the Interim Balance Sheet in the ordinary course of business or
otherwise in accordance with the terms and conditions of this Agreement, and
(iii) Liabilities disclosed as such elsewhere in this Agreement or the Schedules
and Exhibits hereto.
 
2.07 Absence of Changes. Between the date of the Interim Balance Sheet and the
date hereof, the Subject Company has conducted its operations and affairs only
in the ordinary and normal course consistent with past practice, and during such
period there has not been any Material Adverse Change. Without limiting the
generality of the foregoing, between the date of the Interim Balance Sheet and
the date hereof, other than in the ordinary course of business, the Subject
Company has not:
 
(a) commenced or entered into arrangements for capital expenditures in excess of
$200,000, individually or in the aggregate;
 
(b) disposed of any capital assets if the greater of the book value or the fair
market value, individually or in the aggregate, of such assets exceeds $100,000,
or incurred, created or assumed any Lien on any individual capital asset if the
greater of the book value or the fair market value of such capital asset exceeds
$100,000, other than Permitted Liens;
 
(c) entered into any Contract (including any hedging arrangement or other
derivative transaction) in excess of $100,000 in the aggregate, or incurred any
indebtedness for money borrowed in excess of $100,000 in the aggregate;
 
(d) increased the salary, wage, rate of compensation, commission, bonus or other
direct or indirect remuneration payable to, or other compensation of, any
executive officer of the Subject Company or entered into any Contract in respect
of any such increase (except for increases as may be required by existing
agreements, or for increases for which Sellers shall be solely obligated), nor
amended, adopted or terminated any Benefit Plan that would materially increase
the liability of the Subject Company or entered into any collective bargaining
agreement covering Subject Company Employees;
 
(e) amended in any material respect any Scheduled Contract that would materially
and adversely affect the use and enjoyment thereof by Purchaser, or terminated
any of the Scheduled Contracts other than pursuant to its terms or defaulted in
the performance of any material covenant or obligation thereunder which default
was not cured within any applicable grace period;
 
5

--------------------------------------------------------------------------------


 
(f) made any material change in any accounting principle, practice, policy or
method, other than as required by IFRS or any applicable Law;
 
(g) merged with or into or consolidated with any other Person or acquired any
business or assets (other than inventory) of any other Person;
 
(h) amended its certificate of incorporation, memorandum of association, bylaws
or similar organizational documents;
 
(i) purchased or entered into any other agreement or obligation to purchase any
securities of, or interests in, any Person;
 
(j) issued or sold any capital stock or other securities, options, warrants,
calls or other rights to acquire such stock;
 
(k) declared or paid any dividend; or
 
(l) agreed or committed to do any of the foregoing.
 
2.08 Ownership, Possession and Sufficiency of Assets.
 
(a) Except as set forth on the Assets Schedule, the Subject Company has good and
valid title to, or a valid right to use, the assets shown on the Interim Balance
Sheet or acquired after the date thereof, free and clear of all Liens other than
Permitted Liens, except for assets which were disposed of in the ordinary course
of business since the date of the Interim Balance Sheet.
 
(b) The Assets Schedule lists all real property leases to which the Subject
Company is a party (the “Leased Real Property”). A true, complete, and correct
copy of each lease (and all amendments thereto) pertaining to the Leased Real
Property has previously been made available to Purchaser. The Subject Company
holds good and valid leasehold title to the Leased Real Property, in each case,
in accordance with the provisions of the applicable lease or sublease for such
Leased Real Property (each, a “Lease”) and free of all Liens, except for
Permitted Liens. Except as set forth on the Assets Schedule: (i) all of the
Leases to which the Subject Company is a party are in full force and effect and
grant the leasehold estates or rights of occupancy or use they purport to grant;
(ii) to the knowledge of Sellers, the occupancy by the Subject Company under
each Lease is in compliance with all applicable Laws relating to such occupancy;
and (iii) there are no pending or, to the knowledge of Sellers, threatened
condemnation proceedings with respect to the Leased Real Property. Except as
identified on the Assets Schedule or for such occurrences or defaults that would
not reasonably be expected to have a Material Adverse Effect, there are no
existing defaults on the part of the Subject Company or, to the knowledge of
Sellers, any other party under any Lease, and no event has occurred which, with
notice, lapse of time or both, would constitute a default on the part of the
Subject Company or, to the knowledge of Sellers, any other party under any
Lease.
 
(c) The Assets Schedule lists all real property owned by the Subject Company
(the “Owned Real Property”). The Subject Company holds good and valid title to
the Owned Real Property free of all Liens, except for Permitted Liens.
 
6

--------------------------------------------------------------------------------


 
(d) Except for those disposed of in the ordinary course of business or as
otherwise permitted by this Agreement, the Subject Company shall, on the Closing
Date, own or possess all assets owned by, leased and/or licensed to the Subject
Company on the date of this Agreement, and all assets acquired thereafter as
permitted or contemplated by this Agreement (such assets, inclusive of the
Leased Real Property and Owned Real Property, hereafter referred to as the
“Subject Company Assets”). The Subject Company Assets constitute all of the
assets necessary to operate the Business in all material respects as it is
presently being conducted. Except for those assets disposed of after the date of
the Interim Balance Sheet or acquired after the date of the Interim Balance
Sheet, in each case in the ordinary course of business consistent with past
practice or as otherwise permitted by this Agreement, all material Subject
Company Assets owned by the Subject Company are reflected on the Interim Balance
Sheet. All Subject Company Assets used in connection with the Business of the
Subject Company are in normal operating condition to operate the Business as it
is presently conducted, except where the failure to be in such condition would
not materially interfere with the operation of the Business as presently
conducted. The Subject Company has good and marketable title to the Subject
Company Assets which it purports to own or lease, free and clear of any Liens,
except for Permitted Liens. All of the Subject Company Assets that consist of
portable storage containers, portable offices (collectively, the “Containers”)
or container or office delivery equipment are located either at the premises of
the lessee identified in the pertinent lease agreement therefor, or are in the
possession of the Subject Company or a bailee as reflected in the books and
records of the Subject Company. At the Effective Time, the Subject Company shall
have good and valid title to the Subject Company Assets which it purports to
own, free and clear of any Liens, except for Closing Date Permitted Liens.
 
2.09 Litigation. There is no Proceeding pending or, to the knowledge of Sellers,
threatened, whether by or before any Governmental Authority or otherwise,
against Sellers or the Subject Company which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect. There are no Judgments
rendered against Sellers or the Subject Company or any of their respective
properties or businesses that would reasonably be expected to have a Material
Adverse Effect.
 
2.10 Compliance With Law; Permits. Except for matters that are the subject of
the warranties in Sections 2.11, 2.14, 2.15 and 2.16, to the knowledge of
Sellers, the Subject Company is in compliance with all Laws applicable to its
business as currently conducted, except for such failures to comply that would
not reasonably be expected to have a Material Adverse Effect. Except as would
not reasonably be expected to have a Material Adverse Effect and except for
Permits relating to matters that are the subject of the warranties in
Sections 2.11, 2.14, 2.15 and 2.16, the Subject Company holds, owns or possesses
all Permits required to conduct its business as currently conducted, which
Permits are valid and in full force and effect. Except as would not reasonably
be expected to have a Material Adverse Effect, the Subject Company is in
compliance with its obligations under such Permits.
 
2.11 Environmental Matters. Except as set forth on the Environmental Matters
Schedule:
 
7

--------------------------------------------------------------------------------


 
(a) The Subject Company is in compliance with all Environmental Laws applicable
to it, except for matters that would not reasonably be expected to have a
Material Adverse Effect.
 
(b) The Subject Company has not released, treated or disposed of any Hazardous
Substance, except in such amounts or such a manner that would not reasonably be
expected to trigger the need for investigation and/or remediation under
Environmental Laws or would not reasonably be expected to have a Material
Adverse Effect. There are no pending or, to the knowledge of Sellers, threatened
Proceedings against the Subject Company arising from or relating to any
Environmental Conditions.
 
2.12 Brokers and Finders. There is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of
Sellers and/or the Subject Company entitled to any fee or commission from
Sellers and/or the Subject Company in connection with the transactions
contemplated by this Agreement and the Ancillary Agreements.
 
2.13 Contracts. 
 
(a) Except for the Ancillary Agreements, and the contracts set forth on the
Contracts Schedule (the “Scheduled Contracts”) or as contemplated by this
Agreement, the Subject Company is not a party to:
 
(i) any contract that involves the purchase or sale of goods or services with a
value, or involving payments by or to the Subject Company, of more than $20,000
per year and that is not terminable by the Subject Company upon less than twelve
(12) months’ notice;
 
(ii) any employment or consulting agreement having a remaining term of at least
one (1) year and requiring payments of base salary in excess of $20,000 per year
or aggregate payments under any such agreement in excess of $20,000;
 
(iii) any stock option, share purchase, profit sharing, deferred compensation,
bonus or other incentive compensation contract, plan or arrangement;
 
(iv) any note, mortgage, indenture or other obligation or agreement or other
instrument for or relating to indebtedness for borrowed money (including,
without limitation, capitalized lease obligations), or any guarantee of third
party obligations, of more than $20,000 in the aggregate;
 
(v) collective bargaining agreements with any labor unions or associations
representing Subject Company Employees;
 
(vi) any leases of real or personal property as lessee with an annual base
rental obligation of more than $20,000 or a total remaining rental obligation of
more than $20,000;
 
8

--------------------------------------------------------------------------------


 
(vii) any agreement pursuant to which the Subject Company has licensed as
licensee third party software material to the Business, except for widely
available third party software which is of an “off-the-shelf” nature and not
modified or customized;
 
(viii) any material limited liability company, joint venture or partnership
agreements;
 
(ix) any agreement materially limiting the freedom of the Subject Company from
engaging in any line of business in any geographic area or to compete with any
Person;
 
(x) any agreement which provides for an outstanding loan or advance (excluding
advances for travel and entertainment expenses made in accordance with the
Subject Company’s customary policies for such advances) in an amount in excess
of $20,000 to any shareholder, director, or executive officer of the Subject
Company;
 
(xi) any agreement with Sellers or any Affiliate of Sellers;
 
(xii) any agreement providing for a Lien (other than a Permitted Lien) upon a
material portion of the assets of the Subject Company; or
 
(xiii) any agreements with suppliers, or distribution or sale contracts which
involve payments in excess of $20,000 per year and which are not terminable by
the Subject Company upon less than twelve (12) months’ notice.
 
(b) The Contracts Schedule sets forth a true, complete and correct list of all
customers under all leases and other agreements, both written and oral, to which
the Subject Company is a party and pursuant to which a customer leases or
otherwise has possession of a Container (collectively, the “Customer Leases”)
along with a description of Containers associated with such customers.
 
(c) Except as set forth on the Contracts Schedule, and except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) all of the Scheduled Contracts and Customer Leases are in
full force and effect and constitute legal and binding obligations of the
Subject Company, and (ii) neither the Subject Company nor, to the knowledge of
Sellers, any other party is in breach of or default under, and, to the knowledge
of Sellers, no event has occurred which with notice or lapse of time, or both,
would become a breach of or default under, any Scheduled Contract or Customer
Lease. Except as set forth on the Contracts Schedule or the Consents and
Approvals Schedule, neither Sellers nor the Subject Company has received written
notice of the intention of any other party to such Scheduled Contract or
Customer Lease to cancel, terminate or renegotiate any such Scheduled Contract
or Customer Lease except pursuant to the express terms thereof.
 
(d) Sellers have made available to Purchaser true and correct copies of all
written Scheduled Contracts and Customer Leases and true and complete
descriptions of all non-written Scheduled Contracts and Customer Leases which
are disclosed on the Contracts Schedule, in each case together with all
amendments, waivers, or other changes thereto.
 
9

--------------------------------------------------------------------------------


 
2.14 Intellectual Property. 
 
(a) The Intellectual Property Schedule lists all patents, registered trademarks,
registered service marks and registered copyrights and all applications for
registration for any of the foregoing owned by the Subject Company and that are
material to the Business (collectively, the “Registered Intellectual Property”).
Except as set forth on the Intellectual Property Schedule and for matters that
would not reasonably be expected to have a Material Adverse Effect, (i) the
right, title or interest of the Subject Company in each item of its Registered
Intellectual Property and other Intellectual Property which the Subject Company
owns and that is material to the Business (collectively, “Owned Intellectual
Property”) is free and clear of Liens, except for Permitted Liens, (ii) there is
no material claim against the Subject Company by any Person or any Proceeding
pending against the Subject Company or, to the knowledge of Sellers, threatened
against the Subject Company which challenges the validity or enforceability of
the Registered Intellectual Property or the rights of the Subject Company to
continued use of the Owned Intellectual Property; and (iii) Sellers have no
knowledge of any infringement or improper use by any third party of the Owned
Intellectual Property which infringement or use would reasonably be expected to
have a Material Adverse Effect.
 
(b) Except as set forth on the Intellectual Property Schedule and for matters
that would not reasonably be expected to have a Material Adverse Effect, with
respect to any non-registered trademarks, service marks, or copyrights owned by
the Subject Company and necessary to the conduct of the Business (the
“Non-Registered Intellectual Property”), (i) the right, title or interest of the
Subject Company in each item of its Non-Registered Intellectual Property is free
and clear of Liens, except for Permitted Liens, (ii) there is no material claim
by any Person or any Proceeding pending against the Subject Company or, to the
knowledge of Sellers, threatened against the Subject Company that challenges the
use of any of the Non-Registered Intellectual Property by the Subject Company,
or the rights of the Subject Company to continued use of the Non-Registered
Intellectual Property; and (iii) Sellers have no knowledge of any infringement
or improper use by any third party of the Non-Registered Intellectual Property
which infringement or improper use would reasonably be expected to have a
Material Adverse Effect. To Sellers’ knowledge, the Subject Company has not
taken or omitted to take any action which action or omission to act would have
the effect of waiving any material rights in or to any item of Non-Registered
Intellectual Property which is necessary to the conduct of the Business.
 
2.15 Tax Matters. Except as set forth on the Tax Schedule:
 
(a) the Subject Company has filed with the appropriate taxing or other
Governmental Authorities all Income Tax and other material Tax Returns required
to be filed through the date hereof, and all Taxes shown as due on such Tax
Returns have been paid. The Subject Company has not requested any extension of
time within which to file any such Tax Returns which is currently in effect.
Sellers have made available to Purchaser copies of all Income Tax Returns of the
Subject Company for the last three (3) Tax Periods for which Tax Returns were
required to be filed prior to the Effective Time;
 
10

--------------------------------------------------------------------------------


 
(b) all Taxes that the Subject Company has been required to collect or withhold
have been duly collected or withheld and, to the extent required when due, have
been or will be duly paid to the proper taxing or other Governmental Authority;
 
(c) during the ten (10) years prior to the Effective Time, no deficiencies for
Taxes of the Subject Company have been claimed, proposed or assessed in writing
by any taxing or other Governmental Authority. There are no pending or, to the
knowledge of Sellers, threatened audits, suits, proceedings, actions or claims
for or relating to any liability in respect of Taxes of the Subject Company.
Audits of federal, state, local and foreign Tax Returns by the relevant taxing
or other Governmental Authorities have been completed for the Tax Periods set
forth on the Tax Schedule. No extension of a statute of limitations relating to
Taxes is in effect with respect to the Subject Company;
 
(d) there are no Liens for Taxes (other than for current Taxes not yet due and
payable) upon the assets of the Subject Company; and
 
(e) the Subject Company is not a party to or bound by any binding tax sharing,
tax indemnity or tax allocation agreement or other similar arrangement with any
Person.  
 
2.16 Employment Matters - Personnel Information. 
 
(a) The Subject Company has not agreed to recognize any union, works council or
other collective bargaining unit, nor has any union, works council or other
collective bargaining unit been certified as representing the Subject Company
Employees. Sellers have no knowledge of any organizational effort currently
being made or threatened by or on behalf of any labor union or works council
with respect to Subject Company Employees. There is no labor strike, slowdown,
work stoppage or lockout actually pending or, to the knowledge of Sellers,
threatened against the Subject Company.
 
(b) Except for any exceptions which, individually or in the aggregate, would not
result in a Material Adverse Effect, the Subject Company (i) is and has been in
substantial compliance in all material respects with all applicable Laws
regarding employment and employment practices and those laws relating to terms
and conditions of employment, wages and hours, occupational safety and health
and workers’ compensation, (ii) has no unfair labor practice charges or
complaints pending or, to the knowledge of Sellers, threatened against it before
any Governmental Authority, (iii) has no grievances pending or, to the knowledge
of Sellers, threatened against it, and (iv) has no charges pending before
agencies of any province or locality responsible for the prevention of unlawful
employment practices. 
 
2.17 Insurance. The Insurance Schedule contains a complete and accurate list of
all existing insurance policies maintained by the Subject Company (the “Subject
Company Insurance”). The Subject Company Insurance is in full force and effect,
and provides coverage as may be required by applicable Laws and by any Contracts
to which the Subject Company is a party. Except as would not, individually or in
the aggregate, have a Material Adverse Effect, the Subject Company is not in
default under the Subject Company Insurance nor has the Subject Company failed
to give notice or present any claim under any such coverage in a due and timely
fashion. There are no outstanding unpaid premiums except in the ordinary course
of business and no notice of cancellation or non-renewal of any such coverage
has been received. 
 
11

--------------------------------------------------------------------------------


 
2.18 Books and Records. The minute books and corporate records of the Subject
Company contain accurate copies of the minutes of all formal board of directors,
director committee or shareholders meetings and of all written consents executed
in lieu of the holding of any such meeting, in each case to the extent such
minutes or written consents include material actions of the board of directors
or shareholders.
 
2.19 General Corporate Information. The General Corporate Information Schedule
lists the following information for the Subject Company: (a) its full and
correct legal name, type of organization, jurisdiction of organization,
organizational ID number (if applicable) and mailing address; (b) its place of
business or, if it has more than one place of business, the location of its
chief executive office; (c) its bank accounts; and (d) its officers and
directors.
 
 
ARTICLE III.
WARRANTIES OF PURCHASER
 
Purchaser warrants to Sellers as of the date hereof and as of the Closing Date,
the following:
 
3.01 Organization. Purchaser is a corporation validly existing and in good
standing under the laws of New Zealand and has all requisite corporate power and
authority to own its properties and to carry on its business as it is now being
conducted. 
 
3.02 Authority and Binding Effect. Purchaser has all requisite corporate power
and authority to execute and deliver this Agreement, the Ancillary Agreements
and all other certificates, agreements or other documents to be executed and
delivered by Purchaser and to consummate the transactions contemplated hereby
and thereby. The execution, delivery and performance of this Agreement and the
Ancillary Agreements by Purchaser has been duly and validly authorized by all
necessary corporate action of Purchaser and no additional authorization on the
part of Purchaser is necessary in connection with the execution, delivery and
performance of this Agreement and the Ancillary Agreements. This Agreement has
been duly executed and delivered by Purchaser and this Agreement is a legally
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and to general principles of equity. Each Ancillary Agreement
will prior to the Closing be duly executed and delivered by Purchaser, and each
Ancillary Agreement will after the Closing be a legally valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally and to
general principles of equity. 
 
12

--------------------------------------------------------------------------------


 
3.03 No Violations. The execution and delivery of this Agreement and each
Ancillary Agreement by Purchaser, and the performance and consummation of the
transactions contemplated by this Agreement and each Ancillary Agreement by
Purchaser, do not and will not, (a) conflict with or violate any provision of
the certificate of incorporation, bylaws or other organizational documents of
Purchaser, (b) conflict with, or result in the breach of, or constitute a
default under, or result in the termination, cancellation or acceleration
(whether after the giving of notice or the lapse of time or both) of any right
or obligation of Purchaser under, any contract or agreement to which Purchaser
is party or to which any of its assets is subject, or (c) to the knowledge of
Purchaser, violate or result in a breach of or constitute a default under any
Law applicable to Purchaser or by which Purchaser or any of its assets is bound
or affected, except, in the cases of clauses (b) and (c), for any conflict,
breach, default, termination, cancellation, acceleration, loss or violation
which, individually or in the aggregate, would not materially impair Purchaser’s
ability to perform its obligations hereunder and is not reasonably likely to
prohibit or delay the performance of this Agreement and the Ancillary Agreements
by Purchaser.
 
3.04 Consents and Approvals. Except for any Consent required under applicable
Laws relating to competition, no Consent is required to be obtained by Purchaser
or any Affiliate of Purchaser in connection with the execution, delivery and
performance by Purchaser of this Agreement and the Ancillary Agreements, other
than in all cases where the failure to obtain such Consent would not,
individually or in the aggregate, materially impair Purchaser’s ability to
perform its obligations hereunder and is not reasonably likely to prohibit or
delay the performance of this Agreement and the Ancillary Agreements by
Purchaser.
 
3.05 Brokers and Finders. There is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of
Purchaser entitled to any fee or commission from Purchaser in connection with
the transactions contemplated by this Agreement and the Ancillary Agreements.
 
3.06 Absence of Proceedings. There is no Proceeding pending or, to the knowledge
of Purchaser, threatened, whether by or before any Governmental Authority or
otherwise, against Purchaser or any Affiliate of Purchaser that would reasonably
be expected to materially impair Purchaser’s ability to perform its obligations
hereunder or reasonably be likely to prohibit or delay the performance of this
Agreement and the Ancillary Agreements by Purchaser. 
 
3.07 Investment Intent. Purchaser has such knowledge and experience in financial
matters that it is capable of evaluating the merits and risks of its purchase of
the Shares. Purchaser confirms that the Subject Company and Sellers have made
available to Purchaser the opportunity to ask questions of the officers and
management employees of Sellers and the Subject Company and to acquire
additional information about the business and financial condition of each. 
 
3.08 Financial Capability. Purchaser has cash on hand and available borrowing
availability under existing credit facilities sufficient to fund the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements and to satisfy all other costs and expenses arising in
connection therewith. 
 
13

--------------------------------------------------------------------------------


 
3.09 Due Diligence by Purchaser. Purchaser acknowledges that it has conducted to
its satisfaction an independent investigation of the financial condition,
results of operations, assets, liabilities, properties, Taxes and projected
operations of the Business and, in making the determination to proceed with the
transactions contemplated by this Agreement and the Ancillary Agreements, has
relied solely on the results of its own independent investigation and the
warranties set forth in Article II, including the related Disclosure Schedules.
Such warranties constitute the sole and exclusive representations and warranties
of Sellers to Purchaser in connection with the transactions contemplated hereby,
and Purchaser acknowledges and agrees that each Seller is not making any
representation or warranty whatsoever, express or implied, beyond those
expressly given in this Agreement, including any implied warranty as to
condition, merchantability, or suitability as to any of the assets of the
Subject Company and it is understood that Purchaser takes such assets and the
assets related thereto as is and where is (subject to the benefit of the
warranties set forth in Article II of this Agreement). Purchaser further
acknowledges and agrees that any estimates, budgets, projections, forecasts or
other predictions that may have been provided to Purchaser or any of its
Representatives are not representations or warranties of Sellers or their
respective Affiliates, and that actual results may vary substantially from any
such estimates, budgets, projections, forecasts or other predictions. Purchaser
warrants that it has no knowledge that any of the warranties of Sellers in this
Agreement is not true and correct, nor any knowledge of any errors in, or
omissions from, the Disclosure Schedules. Purchaser further acknowledges and
agrees that (a) except and solely to the extent of the warranties in Article II,
Sellers have made no representation or warranty either expressed or implied as
to the accuracy or completeness of any information regarding the Business, the
Subject Company or the transactions contemplated hereby furnished or made
available to Purchaser and its Representatives, and (b) except with respect to
the warranties in Article II, Purchaser shall have no claim or right to
indemnification pursuant to Article VII with respect to any information,
documents or materials furnished by Sellers, any of their respective Affiliates
or any of their respective Representatives to Purchaser. 
 
ARTICLE IV.
COVENANTS
 
4.01 Intentionally deleted.
 
4.02 Disclosure Materials.
 
 (a) Purchaser agrees to hold all of the books and records (including, without
limitation, Contracts, other documents and financial, operating and other data)
of the Subject Company existing on the Closing Date and not to destroy or
dispose of any such books or records for a period of six (6) years from the
Closing Date or such longer time as may be required by Law, and thereafter, if
it desires to destroy or dispose of such books and records, to offer first in
writing at least ninety (90) days prior to such destruction or disposal to allow
Sellers (or their successors or assigns) to make copies of such books and
records. Following the Closing Date, Purchaser agrees to afford the
Representatives of Sellers (or their successors or assigns) reasonable access,
at reasonable times during normal business hours and upon reasonable prior
written notice, to the personnel, premises, properties, Contracts, books and
records, and other documents and financial, operating and other date of the
Subject Company; provided, that Purchaser shall not be required, nor shall
Purchaser be required to cause the Subject Company, to take any action beyond
reasonable efforts or that would unreasonably disrupt their respective normal
operations. 
 
14

--------------------------------------------------------------------------------


 
(b) Sellers (or its successors or assigns) may retain (i) one (1) copy of the
materials included in the data room organized by Sellers in connection with the
transactions contemplated by this Agreement, together with a copy of all
documents referred to in such materials, (ii) all internal correspondence and
memoranda, valuations, investment banking presentations and bids received from
others in connection with the sale of the Shares, and (iii) a copy of all
unconsolidated, consolidating and consolidated financial information and all
other accounting records prepared or used in connection with the preparation of
the Financial Statements, the February Determination, the Closing Balance Sheet
and the Closing Determination. Each Seller agrees that it treat such materials
confidentially and shall not disclose such materials (or any part thereof) to
any Person except: (a) to representatives of Sellers and any of their Affiliates
in furtherance of the purposes of this Agreement or any Ancillary Agreement; (b)
to the extent required by applicable law or by judicial or administrative
process; (c) to the extent that the information: (i) was generally available in
the public domain; (ii) was lawfully obtained from a source under no obligation
or confidentiality, directly or indirectly, to Purchaser; (iii) was disclosed to
the general public with the approval of Purchaser; or (iv) was developed
independently by Sellers or any of Sellers’ Affiliates; or (d) to the extent
Sellers reasonably determine necessary to protect and enforce its rights and
remedies under this Agreement or any Ancillary Agreement.
 
4.03 Intentionally Deleted.
 
4.04 Public Announcements. On Closing, the Parties will consult with each other
before issuing any press release or otherwise making any public statements with
respect to this Agreement or the transactions contemplated by this Agreement
and, except as may be required by applicable Law or any securities exchange on
which the securities of a Party or an Affiliate are listed, neither Party shall
issue any such press release or make any such public statement without the prior
approval of the other Party.
 
4.05 Employee Benefits Matters. 
 
(a) Purchaser agrees to cause the Subject Company for a period of one (1) year
following the Closing Date, to provide the Subject Company Employees benefits in
the aggregate equivalent to the Benefit Plans and not to reduce the positions,
level of wages and/or salary of the Subject Company Employee; provided, however,
that Purchaser shall not be obligated under the terms of this Agreement to cause
the continuation of any employment relationship with the Subject Company
Employee for any specific period of time. Notwithstanding the foregoing, if a
Subject Company Employee is terminated during the one (1) year period following
the Closing Date, such employee shall receive the greater of (i) severance and
other termination benefits which would be applicable to such Subject Company
Employee as if the Subject Company Employee had been terminated prior to the
Closing, or (ii) the severance and other termination benefits which are
applicable to the Subject Company Employee at the time of his or her
termination. Purchaser agrees that for purposes of all benefit plans established
by Purchaser in which a Subject Company Employee shall be eligible to
participate after the Closing Date on which an employee’s benefit depends, in
whole or in part, on length of service, credit will be given to such Subject
Company Employee for service previously credited with the Subject Company prior
to the Closing Date, provided, that such crediting of service does not result in
duplication of benefits, and provided that such crediting of service shall not
be given for benefit accrual purposes under any defined benefit plan.
 
15

--------------------------------------------------------------------------------


 
(b) The Parties acknowledge and agree that all provisions contained in this
Section 4.05 with respect to Subject Company Employees are included for the sole
benefit of the respective Parties and shall not create any right in any other
Person, including, without limitation, the Subject Company Employees or former
Subject Company Employees.
 
4.06 Directors’, Managers’ and Officers’ Indemnification; Release from
Liability.
 
(a) The provisions of the organizational documents of the Subject Company
concerning the elimination of Liability and indemnification of directors,
managers, and officers shall not be amended in any manner that would adversely
affect the rights thereunder of any Person that is as of the date hereof or the
Closing Date a current or former officer, manager or director of the Subject
Company. In addition to the foregoing, from and after the Closing Date,
Purchaser and the Subject Company shall, jointly and severally, indemnify, and
hold harmless each Person who is, or at the Closing Date will be, a current or
former officer, manager or director of the Subject Company (the “D&O
Indemnitees”) against all Damages arising out of or pertaining to acts or
omissions (or alleged acts or omissions) of the D&O Indemnitees, or any of them,
in their capacities as such, excluding, with respect to each D&O Indemnitee,
Damages that are finally determined by a court of competent jurisdiction (after
the exhaustion of all appeals) to have resulted solely from the gross negligence
and willful misconduct of such D&O Indemnitee. To the maximum extent permitted
by applicable law, the indemnification and related rights hereunder shall be
mandatory rather than permissive, and Purchaser and the Subject Company, as
applicable, shall promptly advance expenses in connection with such
indemnification to the extent permitted under applicable Law; provided, that to
the extent required by Law, the Person to whom expenses are advanced provides an
undertaking to repay such advances if it is ultimately determined that such
Person is not entitled to indemnification.
 
(b) Effective upon the Closing, Purchaser and the Subject Company, and each of
their respective Representatives, successors and assigns (collectively, the
“Releasing Parties”), shall be deemed to have remised, released and forever
discharged the individuals set forth on the D&O Released Parties Schedule
(collectively, the “D&O Released Parties”) of and from any and all Claims which
the Releasing Parties, or any of them, now have, ever had, or at the Closing may
have, or hereafter can, shall or may have, against the D&O Released Parties, or
any of them, for, upon or by reason of any matter, cause or thing whatsoever,
from the beginning of time through the Closing Date.
 
As of the Closing Date, Purchaser, on behalf of each of the Releasing Parties,
expressly acknowledges that it has had, or has had and waived, the opportunity
to be advised by independent legal counsel and hereby waives and relinquishes
all rights and benefits afforded by Section 1542 of the California Civil Code
(and any analogous law of any other state, locality, or other jurisdiction) and
does so understanding and acknowledging the significance and consequence of such
specific waiver of Section 1542 which provides:
 
16

--------------------------------------------------------------------------------


 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
(c) Purchaser, on behalf of each of the Releasing Parties, hereby warrants and
covenants to each D&O Released Party that there has not been and will not be any
assignment or other transfer of any right or interest in any Claims that any
Releasing Party ever had, has or may have against the D&O Released Parties, and
hereby agrees to indemnify and hold each D&O Released Party harmless from any
Claims and Damages directly or indirectly incurred by any of the D&O Released
Parties as a result of any Person asserting any right or interest pursuant to
any such purported assignment or transfer of any such right or interest.
 
(d) Purchaser, on behalf of each of the Releasing Parties, hereby agrees that if
any Releasing Party hereafter commences, joins in, or in any manner seeks relief
through any suit arising out of, based upon, or relating to any of the Claims
released hereunder, or in any manner asserts against any D&O Released Party any
of the Claims released hereunder, then such Releasing Parties will pay to such
D&O Released Party, in addition to any other Damages, direct or indirect, all
attorneys’ fees incurred in defending or otherwise responding to such suit or
Claims.
 
(e) The provisions of this Section 4.06 are (i) intended to be for the benefit
of, and shall be enforceable in accordance with the Contracts (Rights of Third
Parties) Act 1999 by, each Person released or entitled to indemnification,
insurance coverage or other benefit hereunder, and each such Person’s heirs,
Representatives, successors or assigns, it being expressly agreed that such
Persons shall be third party beneficiaries of this Section 4.06, and (ii) in
addition to, and not in substitution for, any other right to indemnification or
contribution that any such Person may have by contract or otherwise. Neither
Purchaser nor the Subject Company shall (A) amend the provisions of this Section
4.06 in a manner that would adversely affect any such third party beneficiary
without the prior written consent of such third party beneficiary or (B)
following the Closing, enter into, or permit any of its Subsidiaries to enter
into, any merger, consolidation or similar transaction unless Purchaser shall
have ensured that the surviving or resulting entity is creditworthy and will
assume the obligations imposed by this Section 4.06. With respect to any Claim
by a third party beneficiary under this Section 4.06, no Releasing Party may
assert by way of defense, set-off, or counterclaim, any Claim against, or
Damages owing by, Sellers or another third party beneficiary.
 
(f) Purchaser agrees to, at Closing and from time to time thereafter, cause the
Subject Company to execute and deliver such other documents and instruments and
take such other actions as may be reasonably requested by Sellers or any D&O
Released Party to implement the provisions of this Section 4.06 including,
without limitation, to confirm the Subject Company’s release and agreement to
provide indemnification as described herein.
 
4.07 Intentionally Deleted.
 
4.08 Intentionally Deleted. 
 
17

--------------------------------------------------------------------------------


 
4.09 Tax Matters. 
 
(a) Tax Returns. Purchaser shall prepare or cause to be prepared (on a basis
consistent with past Tax Returns of the Subject Company) all Tax Returns of the
Subject Company which are filed after the Closing Date for all Tax Periods
ending on or prior to the Effective Time and for all Straddle Periods. Purchaser
shall permit Sellers at least thirty (30) days to review and comment on each
such Tax Return prior to filing and shall make such revisions to such Tax
Returns as are reasonably requested by Sellers. Purchaser shall then cause the
Subject Company to execute and timely file or cause to be filed such Tax
Returns. To the extent required by Section 7.04, Sellers shall pay all Taxes due
for Tax Periods ending on or prior to the Effective Time with respect to such
Tax Returns. Purchaser shall pay or cause to be paid all Taxes due with respect
to Straddle Period Tax Returns; provided, however, that Sellers shall pay
Purchaser (in accordance with the procedures set forth in Section 7.04(f)) for
any amount owed by Sellers pursuant to Section 7.04 with respect to such
Straddle Period Tax Returns. Purchaser agrees to cause all Subject Company Tax
Returns for the Tax Periods including the Effective Time to be filed on the
basis that the relevant Tax Period ended as of the Effective Time unless the
relevant Governmental Authority will not accept a Tax Return filed on that
basis.
 
(b) Cooperation on Tax Matters. Each Party shall cooperate fully, and do all
things reasonably practicable to assist, as and to the extent reasonably
requested by the other Party, in connection with the requesting Party’s filing
of Tax Returns, response to any inquiry from a taxing authority, and
participation in any Tax audit, Tax litigation or other Tax Proceeding,
including any Tax Claim. Such cooperation and assistance shall include the
retention and (upon the other Party’s request) the provision of records and
information which are reasonably relevant to any such inquiry, audit, litigation
or other Proceeding and making employees available on a mutually convenient
basis to execute Tax Returns, provide additional information and explanation of
any material provided hereunder or to testify at any Proceeding. Each Party
agrees, and Purchaser agrees to cause the Subject Company, (i) to retain all
books and records with respect to Tax matters pertinent to the Subject Company
relating to any Tax Period beginning prior to the Effective Time until the
expiration of the statute of limitations (and, to the extent notified by the
other Party, any extensions thereof) of the respective Tax Periods, and to abide
by all record retention agreements entered into with any taxing authority, and
(ii) to give the other Party reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if a Party so requests,
the other Party shall, and Purchaser shall cause the Subject Company to, allow
the other Party to take possession of such books and records. Purchaser further
agrees, and Purchaser agrees to cause the Subject Company, upon request, to use
its best efforts to obtain any certificate or other document from any
Governmental Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including, but not limited
to, with respect to the transactions contemplated by this Agreement).
 
(c) Tax Refunds. The amount or economic benefit of any refunds or over-accruals
of Taxes of the Subject Company for any Tax Period, or the portion of any
Straddle Period, ending on or prior to the Effective Time shall be for the
account of Sellers. The amount or economic benefit of any refunds of Taxes of
the Subject Company for any Tax Period beginning after the Effective Time shall
be for the account of Purchaser. The amount or economic benefit of any refunds
or over-accruals of Taxes of the Subject Company for any Straddle Period shall
be apportioned between Sellers and Purchaser in the manner described in Section
7.04(c). Any such amounts owing to Sellers as provided in this clause 4.09(c)
shall be paid by Purchaser within five (5) Business Days of the receipt of any
such refunds. Purchaser shall not cause or permit the Subject Company to carry
back to any Tax Period ending on or prior to the Effective Time any net
operating loss or other Tax attribute arising after the Effective Time.
 
18

--------------------------------------------------------------------------------


 
(d) Transfer and Other Taxes. All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with the transactions contemplated by this
Agreement, shall be paid by Purchaser when due, and Purchaser will, at its own
expense, file all necessary Tax Returns and other documentation with respect to
all such transfer, documentary, sales, use, stamp, registration and other Taxes
and fees, and, if required by applicable law, Sellers will join in the execution
of any such Tax Returns and other documentation.
 
(e) Tax Sharing Agreements. Sellers shall cause the provisions of any Tax
sharing agreement or similar arrangement between Sellers or any Affiliate of
Sellers, on the one hand, and the Subject Company on the other hand, to be
terminated on or prior to the Effective Time. After the Effective Time, no party
shall have any rights or obligations under any such terminated Tax sharing
agreement.
 
(f) Elections. None of Purchaser or its Affiliates shall make any election, file
any amended return or take any other action with respect to Taxes which could
adversely affect the Tax liability of Sellers or any of their respective
Affiliates (affiliation being measured following Closing), including any
indemnification obligation of Sellers under Section 7.04 or any rights of
Sellers to receive amounts under Section 4.09(c), without the prior written
consent of Sellers. 
 
4.10 Intentionally deleted. 
 
4.11 Covenant Not to Compete.
 
(a) For a period of:
 
(i) one (1) year;
 
(ii) two (2) years; and/or
 
(iii)  three (3) years
 
from and after the Closing, Sellers agree that they shall not, and they shall
cause their respective Subsidiaries not to, engage directly or indirectly in any
business that competes in the Subject Territory with the Business as it is
conducted as of the Closing (a “Competitive Business”).
 
19

--------------------------------------------------------------------------------


 
(b) Notwithstanding the provisions of clause 4.11(a), (i) Sellers and their
respective Subsidiaries may invest as passive investors owning, in aggregate,
not more than five percent (5%) of the outstanding shares of any class of
securities of any Person that is engaged in any Competitive Business, so long
they do not in any way, either directly or indirectly, manage or exercise
control over any such Person or otherwise take any part in any of such Person’s
businesses, other than exercising rights as a shareholder, and (ii) none of the
Sellers or either Seller’s Subsidiaries shall be prohibited from acquiring a
Person engaged in a Competitive Business together with other lines of business
if not more than ten percent (10%) of the value of the acquired Person’s assets
(measured by the most current financial statements published by the acquired
Person in the ordinary course of business) relates to the Competitive Business.
 
(c) The provisions of the covenant contained in clause 4.11(a) shall be deemed
to be a separate covenant for each period in each of the states, cities,
counties, or other political subdivisions of the Subject Territory. The Parties
acknowledge and agree that the time, scope, and other provisions of clause
4.11(a) have been specifically negotiated by sophisticated, commercial parties
and specifically hereby agree that such time, scope and other provisions are
reasonable under the circumstances. The Parties further agree that if, at any
time, despite the express agreement of the Parties, a court of competent
jurisdiction holds that any portion of clause 4.11(a) is unenforceable because
any of the restrictions therein are unreasonable, or for any other reason, such
decision shall not affect the validity or enforceability of any of the other
provisions of this Agreement, and the maximum restrictions of time or scope
reasonable under the circumstances, as determined by such court, will be
substituted for any such restrictions which are held unenforceable. In the event
of a breach by any party of any of the provisions of clause 4.11(a), the Parties
acknowledge that such breach may cause irreparable damage to Purchaser, the
exact amount of which may be difficult to ascertain, and the remedies at law for
any such breach may be inadequate. Accordingly, Purchaser may be entitled, in
addition to any other rights or remedies existing in its favor, to seek specific
performance and injunctive relief in order to enforce or prevent breach of any
such provisions.
 
4.12 Non-Solicitation. For a period of two (2) years from and after the Closing,
Sellers agree that Sellers shall not, and shall cause their Subsidiaries not to,
without the prior written consent of Purchaser, directly or indirectly, solicit
or cause to be solicited the employment of, or employ, any Person in the Subject
Territory, other than any director resigning in accordance with Section 4.07,
who is now a Subject Company Employee. Notwithstanding the foregoing, the
restrictions set forth in the immediately preceding sentence shall not apply to
(i) any solicitation directed at the public in general, in publications
available to the public in general (and any employment occasioned thereby), or
(ii) the solicitation or employment of any Person who, at the time of
solicitation, was no longer a Subject Company Employee. 
 
4.13 Subject Company Board Meeting. The Sellers shall cause a board meeting of
the Subject Company to be held at Closing at which the following matters shall
take place:
 
(a) A resolution to register the transfer of the Shares in the Subject Company
shall be passed at such board meeting of the company, subject to the transfers
being stamped (if applicable) at the cost of the Purchaser.


(b) Those persons identified by the Purchaser shall resign as directors of the
Subject Company with immediate effect.
 
20

--------------------------------------------------------------------------------



 
(c) The persons the Purchaser nominees shall be appointed as directors and
secretary of the Subject Company. The appointments shall take effect at the end
of the board meeting.


(d) If requested by the Purchaser, new auditors identified by the Purchaser
shall be appointed as the auditors of the Subject Company with effect from the
end of the relevant board meeting.


(e) If requested by the Purchaser, the address of the registered office.of the
Subject Company shall be changed to the address identified by the Purchaser.


(f) If requested by the Purchaser, the accounting reference date of the Subject
Company shall be changed to the date identified by the Purchaser.


(g)  Such other resolutions as the Purchaser may require shall be passed (such
as amending cheque signature authorities).
 
 
ARTICLE V.
CONDITIONS TO CLOSING
 
5.01 Conditions to Obligations of Sellers. The obligations of Sellers to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction or waiver at or prior to the Closing of each of the following
conditions:
 
(a) Purchaser shall have performed and complied with all agreements and
covenants required to be performed and complied with by Purchaser under this
Agreement at or prior to the Closing, except for such non-performance or
non-compliance as would not, individually or in the aggregate, materially affect
its ability to perform its obligations hereunder and are not reasonably likely
to prohibit, restrict or delay the performance of this Agreement by Purchaser.
 
(b) The warranties of Purchaser in Article III of this Agreement that are
qualified as to materiality shall be true and correct, and those that are not so
qualified shall be true and correct in all material respects at and as of the
date hereof and at and as of the Closing Date (except in the case of any
warranty that by its terms is made as of a date specified therein, in which case
any such warranty that is qualified as to materiality shall be true and correct,
and any such warranty not so qualified shall be true and correct in all material
respects, as of such date), except where the failure of such warranties to be in
compliance with the standard set forth above in this clause 5.01(b) would not
materially affect its ability to perform its obligations hereunder and are not
reasonably likely to prohibit, restrict or delay the performance of this
Agreement by Purchaser.
 
(c) Sellers shall have received, in the aggregate, the Purchase Price in the
manner set forth in Section 1.04(b).
 
21

--------------------------------------------------------------------------------


 
(d) Sellers shall have received from Purchaser a certificate signed by an
appropriate officer of Purchaser as to Purchaser’s compliance with the
conditions set forth in clauses (a) and (b) of this Section 5.01.
 
(e) No Law shall have been enacted, entered or promulgated prohibiting the
consummation of the transactions contemplated hereby and no Judgment shall have
been entered permanently restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby.
 
(f) All material filings required by any Governmental Authority under applicable
Laws contemplated by this Agreement shall have been made and any required
waiting period under such Laws applicable to the transactions contemplated by
this Agreement shall have expired or been earlier terminated.
 
(g) All Scheduled Consents shall have been obtained, given or made.
 
(h) Sellers shall have received from Purchaser:
 
(i) a copy of the resolutions of the board of directors of Purchaser approving
the transactions contemplated by this Agreement to be performed by Purchaser,
certified by Purchaser;
 
(ii) a certified copy of the certificate of incorporation for Purchaser, as of
or about the Closing Date; and
 
(iii) a copy of the constitution of Purchaser, certified by Purchaser.
 
(i) Sellers shall have received from Purchaser counterparts of each Ancillary
Agreement duly executed by Purchaser.
 
(j) Gurcke shall have received from Purchaser the Subordinated Note.
 
All certificates, instruments, and other documents contemplated hereby and
required to be delivered by Purchaser to effect the transactions contemplated
hereby shall be reasonably satisfactory in form and substance to Sellers.
 
5.02 Conditions to Obligations of Purchaser. The obligations of Purchaser to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction or waiver at or prior to the Closing of each of the following
conditions:
 
(a) Sellers shall have performed and complied with all agreements and covenants
required to be performed and complied with by Sellers under this Agreement at or
prior to the Closing, except for such non-performance or non-compliance as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
22

--------------------------------------------------------------------------------


 
(b) The warranties of Sellers in Article II of this Agreement that are qualified
as to materiality shall be true and correct, and those that are not so qualified
shall be true and correct in all material respects at and as of the date hereof
and at and as of the Closing Date (except in the case of any warranty that by
its terms is made as of a date specified therein, in which case any such
warranty that is qualified as to materiality shall be true and correct, and any
such warranty not so qualified shall be true and correct in all material
respects, as of such date), except where the failure of such warranties to be in
compliance with the standard set forth above in this clause 5.02(b) would not
have a Material Adverse Effect.
 
(c) Purchaser shall have received from Sellers (i) the certificates and
instruments referred to in Section 1.04(a) and (ii) evidence reasonably
satisfactory to Purchaser that (x) the aggregate number of Containers owned by
the Subject Company shall not be less than 4,100 units, and that (y) the Subject
Company owns substantially all of the Containers in its fleet, free and clear of
any Lien other than Closing Date Permitted Liens and that no Container is
subject to a finance lease with the Subject Company as lessee.
 
(d) Purchaser shall have received from Sellers a certificate signed by an
appropriate officer of Sellers as to Sellers’ compliance with the conditions set
forth in clauses (a) and (b) of this Section 5.02.
 
(e) No Law shall have been enacted, entered or promulgated prohibiting the
consummation of the transactions contemplated hereby and no Judgment shall have
been entered permanently restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby.
 
(f) All material filings required by any Governmental Authority under applicable
Laws contemplated by this Agreement shall have been made and any required
waiting period under such laws applicable to the transactions contemplated by
this Agreement shall have expired or been earlier terminated.
 
(g) The resignations required pursuant to Section 4.07 above shall have been
duly executed and delivered to Purchaser.
 
(h) All Scheduled Consents shall have been obtained, given or made.
 
(i) Purchaser shall have received from Sellers:
 
(i) a copy of the resolutions of the board of directors or managers of the
Sellers approving the transactions contemplated by this Agreement to be
performed by Sellers, certified by each Seller; and
 
(ii) a copy of the articles of association for Sellers, certified by its
secretary and dated as of or about the Closing Date; and
 
(iii) the signed resignations of each member of the board of directors from the
Subject Company.
 
(j) Purchaser shall have received from Sellers counterparts of each Ancillary
Agreement duly executed by Sellers.
 
23

--------------------------------------------------------------------------------


 
(k) The board of directors of General Finance Corporation shall have approved
this Agreement and the transactions contemplated hereby.
 
(l) ANZ shall have approved this Agreement, the Subordinated Note and the
transactions contemplated hereby and thereby.
 
All certificates, instruments, and other documents contemplated hereby and
required to be delivered by Sellers to effect the transactions contemplated
hereby shall be reasonably satisfactory in form and substance to Purchaser.
 
ARTICLE VI.
TERMINATION
 
Intentionally deleted
 
ARTICLE VII.
INDEMNIFICATION
 
7.01 Survival of Warranties and Covenants. The warranties and covenants of the
Purchaser and Gurcke contained in this Agreement shall survive the Closing for
the applicable period set forth in this Section 7.01, and any and all claims and
causes of action for indemnification under this Article VII arising out of the
inaccuracy or breach of any warranty or covenant of Purchaser or Gurcke must be
made prior to the termination of the applicable survival period. All of the
warranties and covenants of the Parties contained in this Agreement and any and
all claims and causes of action for indemnification under this Article VII with
respect thereto shall terminate on the first anniversary of the Closing;
provided that (a) the warranties contained in (i) Sections 2.01 (Organization of
Sellers; Authority and Binding Effect), 2.03 (Capitalization; Ownership of
Shares), 2.12 (Brokers and Finders), 3.01 (Organization of Purchaser), 3.02
(Authority and Binding Effect), 3.07 (Investment Intent) and 3.09 (Due Diligence
by Purchaser) shall survive indefinitely and (ii) Section 2.15 (Tax Matters)
shall survive until the expiration of the applicable statute of limitations, and
(b) the covenants and release of Purchaser contained in Section 4.06 (D&O
Indemnification and Release) shall survive indefinitely; it being understood
that in the event an Indemnified Party delivers notice of any claim for
indemnification under this Article VII within the applicable survival period and
such notice describes such claims with reasonable specificity, the warranties
that are the subject of such indemnification claim shall survive as to such
claims until such time as such claim is finally resolved. 
 
7.02 Indemnification by Gurcke and BCP.
 
(a) Subject to the terms and conditions of this Article VII, Gurcke agrees to
indemnify, defend and save Purchaser and its Affiliates and their respective
Representatives (each a “Purchaser Indemnified Party”) harmless from and against
any and all Liabilities, obligations, deficiencies, demands, claims, suits,
actions, or causes of action, assessments, losses, costs or expenses, including
costs or expenses of any and all investigations, proceedings, judgments,
settlements and compromises (including reasonable fees and expenses of
attorneys, accountants and other experts) (collectively, “Damages”) arising out
of or relating to:
 
24

--------------------------------------------------------------------------------


 
(i) any inaccuracy or breach of any then surviving warranty of Sellers contained
in this Agreement; or
 
(ii) any non-compliance with or breach of any covenant or agreement of Sellers
contained in this Agreement. 
 
(b) Subject to the terms and conditions of this Article VII, BCP agrees to
indemnify, defend and save each Purchaser Indemnified Party harmless from any
and all Damages arising out of or relating to any inaccuracy or breach of any
then surviving warranty set forth in Section 2.01 or Section 2.03(b), solely to
the extent that such surviving warrant relates to Bison.
 
(c) Notwithstanding anything in this Agreement to the contrary, the recourse of
any Purchaser Indemnified Party for any and all Damages relating to or arising
from Tax matters, including those set forth in Sections 2.15 and 4.09, shall be
controlled by Section 7.04 rather than this Section 7.02.
 
7.03 Indemnification by Purchaser.
 
(a) Subject to the terms and conditions of this Article VII, from and after the
Closing Date, Purchaser agrees to indemnify, defend and save Sellers and its
Affiliates and their respective Representatives (each a “Seller Indemnified
Party”) harmless from and against any and all Damages arising out of or relating
to:
 
(i) any inaccuracy or breach of any then surviving warranty of Purchaser
contained in this Agreement; or
 
(ii) any non-compliance with or breach of any covenant or agreement of Purchaser
contained in this Agreement.
 
(b) Notwithstanding anything in this Agreement to the contrary, the recourse of
any Seller Indemnified Party for any and all Damages relating to or arising from
Tax matters, including those set forth in Sections 2.15 or 4.09 shall be
controlled by Section 7.04 rather than this Section 7.03.
 
7.04 Tax Indemnification. 
 
(a) Subject to the terms and conditions of this Article VII, from and after the
Closing, Gurcke shall indemnify, save and hold harmless Purchaser from and
against (i) all liability for Taxes of the Subject Company (other than Excluded
Taxes) for all Pre-Closing Tax Periods (as shall be evidenced by any Tax Return
prepared by Purchaser in accordance with Section 4.09(a) and any additional
documentation reasonably requested by Sellers) except to the extent of the
amount of such Taxes paid by the Subject Company at or prior to the Effective
Time, or by Sellers or any of their Affiliates (other than the Subject Company)
at any time; and (ii) any Taxes arising out of, resulting from or incident to
any breach by Sellers of any covenant contained in Sections 4.09 or 7.04.
Notwithstanding anything to the contrary in this Agreement, Sellers shall not be
liable for or pay for (x) any Taxes (collectively, “Excluded Taxes”) that are
imposed on the Subject Company as a result of actions taken or elections made by
Purchaser or the Subject Company after the Effective Time, or (y) any Taxes
subject to indemnification by Purchaser pursuant to Sections 7.04(b)(i) or
7.04(b)(ii).
 
25

--------------------------------------------------------------------------------


 
(b) Subject to the terms and conditions of this Article VII, from and after the
Closing, Purchaser shall indemnify, save and hold harmless the Seller
Indemnified Parties from and against (i) all liability for Taxes of the Subject
Company for any Post-Closing Tax Period; (ii) any Taxes arising out of,
resulting from or incident to the breach by Purchaser of any covenant contained
in Sections 4.09 or 7.04; and (iii) Excluded Taxes.
 
(c) In the case of any Straddle Period:
 
(i) real, personal and intangible property Taxes and any other Taxes levied on a
per diem basis (“Per Diem Taxes”) of the Subject Company for a Pre-Closing Tax
Period shall be equal to the amount of such Per Diem Taxes for the entire
Straddle Period multiplied by a fraction, the numerator of which is the number
of days during the Straddle Period that are in the Pre-Closing Tax Period and
the denominator of which is the total number of days in the Straddle Period; and
 
(ii) the Taxes of the Subject Company (other than Per Diem Taxes or Excluded
Taxes) for any Pre-Closing Tax Period shall be computed as if such Pre-Closing
Tax Period ended as of the Effective Time.
 
(d) If a claim shall be made by, or an audit, investigation, litigation or other
Proceeding is conducted by or with, any Governmental Authority with respect to
Taxes, which, if successful, might result in an indemnity payment to a Person
pursuant to this Section 7.04 (a “Tax Claim”), the notice provisions set forth
in Section 7.05 shall apply.
 
(e) With respect to any Tax Claim relating to a Tax Period ending on or prior to
the Effective Time, Gurcke shall control all proceedings and may make all
decisions taken in connection with such Tax Claim (including selection of
counsel) at his own expense; provided, however, that Purchaser may participate
in proceedings and decisions to the extent they involve Excluded Taxes. Gurcke
and Purchaser shall jointly control all proceedings taken in connection with any
Tax Claim relating to Taxes of the Subject Company for a Straddle Period, each
paying its own expenses. Purchaser shall control at its own expense all
proceedings with respect to any Tax Claim relating to a Tax Period beginning
after the Effective Time. A Party shall promptly notify the other Party if it
decides not to control the defense or settlement of any Tax Claim which it is
entitled to control pursuant to this Agreement, and the other Party shall
thereupon be permitted to defend and settle such Proceeding at its own expense.
 
(f) Gurcke’s indemnity obligation in respect of Taxes for a Pre-Closing Tax
Period pursuant to Section 7.04(a)(i) shall be effected by its payment to
Purchaser of  such amount within ten (10) days after the determinations required
by Section 7.04(a)(i) are completed (but not earlier than five (5) days prior to
the date on which Taxes for the relevant Tax Period are required to be paid to
the relevant Governmental Authority). If the amount of any such Taxes paid by
Sellers or any of their Affiliates (other than the Subject Company) at any time
plus the amount of such Taxes paid by the Subject Company at or prior to the
Effective Time exceeds the amount of such Taxes for the Pre-Closing Tax Period,
Purchaser shall pay to Sellers the amount of such excess within ten (10) days
after the Tax Return with respect to the final liability for such Taxes is
required to be filed with the relevant Governmental Authority. In the case of a
Tax that is contested in accordance with the provisions of Section 7.04(e),
payment of the Tax to the appropriate Governmental Authority shall not be
considered to be due earlier than the date a final determination to such effect
is made by the appropriate Governmental Authority or court.
 
26

--------------------------------------------------------------------------------


 
7.05 Indemnification Process. 
 
(a) Any Person seeking indemnification under this Article VII (an “Indemnified
Party”) shall give the Party from whom indemnification is being sought (an
“Indemnifying Party”) notice of any matter which such Indemnified Party has
determined has given or could give rise to a right of indemnification under this
Agreement as soon as practicable after the Person entitled to indemnification
becomes aware of any fact, condition or event which may give rise to Damages for
which indemnification may be sought under this Article VII. Such notice shall
state the nature and basis of any Claim and the amount thereof, to the extent
known, along with copies of the relevant documents evidencing such Claim and the
basis for indemnification sought.
 
(b) The liability of an Indemnifying Party under this Article VII with respect
to Damages arising from claims of any third party which are subject to the
indemnification provided for in this Article VII (“Third Party Claims”) shall be
governed by and contingent upon the following additional terms and conditions:
if an Indemnified Party shall receive notice of any Third Party Claim, the
Indemnified Party shall give the Indemnifying Party notice of such Third Party
Claim within twenty (20) days of the receipt by the Indemnified Party of such
notice; provided, however, that the failure to provide such notice shall not
release the Indemnifying Party from any of its obligations under this Article
VII except to the extent the Indemnifying Party is materially and irreparably
prejudiced by such failure. The Indemnifying Party shall be entitled to assume
and control the defense of such Third Party Claim at its expense and through
counsel of its choice, provided it gives notice of its intention to do so to the
Indemnified Party within thirty (30) days of the receipt of such notice from the
Indemnified Party; provided, however, that if there exists a material conflict
of interest (other than one that is of a monetary nature) that would make it
inappropriate for the same counsel to represent both the Indemnified Party and
the Indemnifying Party, then the Indemnified Party shall be entitled to retain
its own counsel, at the expense of the Indemnifying Party, provided that the
Indemnifying Party shall not be obligated to pay the reasonable fees and
expenses of more than one separate counsel for all Indemnified Parties, taken
together (except to the extent that local counsel is necessary or advisable for
the conduct of such Proceeding, in which case the Indemnifying Party shall also
pay the reasonable fees and expenses of any such local counsel). If the
Indemnifying Party shall not assume the defense of any Third Party Claim or
litigation resulting therefrom, the Indemnified Party may defend against such
claim or litigation in such manner as it may deem appropriate and may settle
such claim or litigation on such terms as it may deem appropriate; provided,
however, that in settling any action in respect of which indemnification is
payable under this Article VII, it shall act reasonably and in good faith. In
the event the Indemnifying Party exercises the right to undertake any such
defense against any such Third Party Claim as provided above, the Indemnified
Party shall cooperate with, and do all things reasonably practicable to assist,
the Indemnifying Party in such defense and make available to the Indemnifying
Party, all witnesses, pertinent records, materials and information in the
Indemnified Party’s possession or under the Indemnified Party’s control relating
thereto as is reasonably requested by the Indemnifying Party. Similarly, in the
event the Indemnified Party is, directly or indirectly, conducting the defense
against any such Third Party Claim, the Indemnifying Party shall cooperate with,
and do all things reasonably practicable to assist, the Indemnified Party in
such defense and make available to the Indemnified Party, all such witnesses,
records, materials and information in the Indemnifying Party’s possession or
under the Indemnifying Party’s control relating thereto as is reasonably
requested by the Indemnified Party. The Indemnifying Party shall not, without
the written consent of the Indemnified Party, (i) settle or compromise any Third
Party Claim or consent to the entry of any judgment, unless such settlement,
compromise or judgment includes an unconditional written release by the claimant
or plaintiff of the Indemnified Party from all liability in respect of such
Third Party Claim, (ii) settle or compromise any Third Party Claim if the
settlement imposes equitable remedies or material obligations on the Indemnified
Party other than financial obligations for which such Indemnified Party will be
indemnified hereunder, or (iii) settle or compromise any Third Party Claim if
the result is to admit civil or criminal liability or culpability on the part of
the Indemnified Party or that gives rise to criminal liability with respect to
the Indemnified Party. No Third Party Claim which is being defended in good
faith by the Indemnifying Party in accordance with the terms of this Agreement
shall be settled or compromised by the Indemnified Party without the written
consent of the Indemnifying Party. The Party conducting the defense of any Third
Party Claim shall keep the other Party and the Subject Company regularly
informed as to the progress of such Proceedings and shall supply the other Party
or the Subject Company with such information, copies or particulars of such
Proceedings as either may reasonably request in writing.
 
27

--------------------------------------------------------------------------------


 
7.06 Limitations on Claims. 
 
(a) Notwithstanding anything to the contrary in this Agreement, indemnification
under Section 7.02 shall not be available pursuant to this Article VII unless
and until the amount of indemnifiable Damages asserted against Sellers under
this Article VII equals or exceeds (i) an amount equal to $10,000 resulting from
any single Claim or aggregated Claims arising out of the same facts, event or
circumstances (the “Per Claim Deductible”), and (ii) an amount equal to $100,000
in the aggregate (the “Deductible”). Once the Deductible has been exceeded, the
Purchaser Indemnified Party shall be entitled to the benefit of the indemnity
under Section 7.02 for the full amount of any Claim; provided, however, that the
Per Claim Deductible and the Deductible shall not apply to claims for Damages to
the extent arising out of, resulting from or incident to any inaccuracy or
breaches by Sellers of their warranties set forth in Sections 2.01 (Organization
of Sellers; Authority and Binding Effect), 2.03 (Capitalization; Ownership of
Shares) and 2.12 (Brokers and Finders).
 
(b) Notwithstanding anything to the contrary contained in this Agreement, the
maximum aggregate amount of indemnifiable Damages that may be recovered with
respect to Claims made under Sections 7.02 and 7.04 shall equal $3,000,000 (the
“Indemnification Cap”).
 
(c) Notwithstanding any other provision of this Agreement to the contrary,
neither Party shall be required to indemnify, hold harmless or otherwise
compensate the other Party (or any other Person) for Damages with respect to
mental or emotional distress or exemplary, consequential, special or punitive
damages.
 
28

--------------------------------------------------------------------------------


 
(d) The amount of any Damages claimed by any Purchaser Indemnified Party
hereunder shall be net of any allowances and reserves provided in the Financial
Statements or the Closing Balance Sheet that are specifically identified with
respect thereto.
 
(e) The amount of any Damages claimed by any Purchaser Indemnified Party
hereunder shall be net of any insurance, indemnity, contribution, Tax benefit or
other payments or recoveries of a like nature with respect thereto actually
received by Purchaser, its Affiliates or any of their respective Representatives
(it being agreed that, promptly after the realization of any such reductions of
Damages pursuant hereto, such Purchaser Indemnified Party shall reimburse
Sellers for such reduction in Damages for which such Purchaser Indemnified Party
was indemnified prior to the realization of such reductions of Damages).
 
(f) Notwithstanding any provision to the contrary contained in this Agreement,
in the event that an Indemnifying Party can establish that an Indemnified Party
had actual knowledge, on or prior to the Closing Date, of a breach of a warranty
or covenant of the Indemnifying Party upon which a claim for indemnification by
the Indemnified Party is based, then the Indemnifying Party shall have no
liability for any Damages resulting from or arising out of such claim.
 
(g) If an Indemnified Party recovers Damages from an Indemnifying Party under
this Article VII, the Indemnifying Party shall be subrogated, to the extent of
such recovery, to the Indemnified Party’s rights against any third party, other
than a third party with whom the Indemnified Party has a material business
agreement or arrangement, with respect to such recovered Losses subject to the
subrogation rights of any insurer providing insurance coverage under one of the
Indemnified Party’s policies and except to the extent that the grant of
subrogation rights to the Indemnifying Party is prohibited by the terms of the
applicable insurance policy.
 
(h) The amount of any Damages claimed by any Purchaser Indemnified Party
hereunder shall be reduced to the extent that Purchaser shall have received the
benefit of an adjustment pursuant to Section 1.05 due to the fact that the item
that is the subject of the indemnification claim was specifically taken into
account in the Closing Determination or the Closing Balance Sheet.
 
7.07 Mitigation. The Parties shall cooperate with, and do all things reasonably
practicable to assist, each other to mitigate or resolve any Claim or Damages. 
 
7.08 Exclusivity of Indemnification Remedy. From and after the Closing, the
indemnification for Damages provided in this Article VII shall be the sole and
exclusive remedy of the Parties with respect to this Agreement (but this Section
7.08 shall not apply to or limit the rights or remedies of any third party
beneficiary under Section 4.06). Purchaser hereby expressly waives any right to
rescind this Agreement. 
 
29

--------------------------------------------------------------------------------


 
7.09 Characterization of Indemnification Payments. The Parties agree to treat
any payment made under this Article VII as an adjustment to the Purchase Price. 
 
7.10 Purchaser’s Right of Offset. Anything in this Agreement to the contrary
notwithstanding, Purchaser may deduct, withhold and set off from the
Subordinated Note any amount allocable to the resolution of Gurcke’s
indemnification obligations under this Article VII as to which Gurcke is
obligated to indemnify Purchaser pursuant to this Article VII. Purchaser shall
deliver written notice of Gurcke of any amounts deducted from the Subordinated
Note pursuant to this Section 7.10.
 
7.11 Payment of Amounts under the Subordinated Note. If Purchaser has not
delivered a written notice of a claim or claims for Damages under Article VII on
or prior to December 1, 2008, Royal Wolf Australia shall pay to Gurcke the
principal and interest accrued thereon at the interest rate of eight percent
(8%) per annum as reflected in the Subordinated Note, less any amounts
previously deducted by Purchaser pursuant to Section 7.10 and less any amounts
reasonably estimated by Purchaser to cover any unresolved claims arising under
Article VII.
 
7.12 No Liability for BCP. Except as expressly set forth in Section 7.02(b) and
any provision of Article VII hereof that relates to BCP, none of BCP, its
Affiliates or any of their respective equity owners, investors, officers,
directors or employees shall have any liability or obligation (a) for, in
connection with or as a result of any breach (whether material or immaterial) of
this Agreement or any of the documents or agreements delivered in connection
herewith, or (b) in connection with or related to any of the transactions
contemplated by this Agreement or any document or agreement delivered in
connection herewith.
 

30

--------------------------------------------------------------------------------





 
ARTICLE VIII.
DEFINITIONS AND TERMS
 
8.01 Specific Definitions. As used in this Agreement, the following terms have
the following meanings: 
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such specified Person. For the purposes of this definition, “control”, when
used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative of the foregoing.
 
“Ancillary Agreements” means the Escrow Agreement and the Trademark Agreement.
 
“ANZ” means Australia and New Zealand Banking Group Limited.
 
“Bison Capital Partners” means Bison Capital Asset Management, LLC and its
managers. 
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in Rotterdam are authorized or obligated by law or executive order to
close.
 
“Capitalized Lease Obligations” means (without duplication) that portion of any
obligation of the Subject Company as lessee under a lease which at the time
would be required to be capitalized on the balance sheet of such lessee in
accordance with IAS.
 
“Claim” means any claim, demand or Proceeding asserted or instituted by any
Person that could give rise to Damages.
 
“Closing Date Permitted Liens” means with respect to or upon any of the property
or assets of the Subject Company, any (a) Liens incurred and pledges and
deposits made in the ordinary course of business in connection with worker’s
compensation, unemployment insurance, old-age pensions and other social security
benefits; (b) Liens securing the performance of bids, tenders, leases, contracts
(other than for the repayment of debt), statutory obligations, surety, customs
and appeal bonds and other obligations of like nature, incurred as an incident
to and in the ordinary course of business; (c) Liens imposed by law, such as
carriers’, warehouseman’s, mechanics’, materialmen’s, landlords’, laborers’,
suppliers’, construction and vendors’ liens, incurred in good faith in the
ordinary course of business and securing obligations which are not yet due or
which are being contested in good faith by appropriate proceedings as to which
such Subject Company shall, to the extent required by IFRS, have set aside on
its books adequate reserves; (d) Liens securing the payment of Taxes, either not
delinquent or being contested in good faith by appropriate legal or
administrative proceedings and as to which such Subject Company shall, to the
extent required by IFRS, have set aside on its books adequate reserves;
(e) zoning restrictions, easements, licenses, rights of way, declarations,
reservations, provisions, covenants, conditions, waivers, restrictions on the
use of property or other title matters (and with respect to leasehold interests,
Liens and other obligations incurred, created, assumed or permitted to exist and
arising by, through or under a landlord or owner of the leased property, with or
without consent of the lessee), none of which materially impairs the use of any
parcel of property material to the operation of the Business or the value of
such property for the purpose of such business; (f) the Customer Leases; and (g)
extensions, renewals and replacements of Liens referred to in (a) through (f) of
this sentence.
 
31

--------------------------------------------------------------------------------


 
“Consent” means any consent, approval, waiver, permit, grant, franchise,
concession, agreement, license, exemption or order of, registration,
certificate, clauses of declaration or filing with, or report or notice to any
Person or entity, including, but not limited to any Governmental Authority,
which, as relevant, by its or their terms is final and conclusive, from which
there is no further appeal right, or as to which any such appeal right has
expired.
 
“Contract” means any agreement, contract, lease, power of attorney, note, loan,
evidence of indebtedness, purchase order, letter of credit, settlement
agreement, franchise agreement, undertaking, covenant not to compete, employment
agreement, license, instrument, obligation, commitment, policy, purchase and
sales order, quotation and other executory commitment to which the Subject
Company is a party or to which any of the assets of the Subject Company are
subject, whether oral or written, express or implied.
 
“Dollars” and the “$” sign means United States Dollars. In any instance where an
amount is to be denominated in United States Dollars in or pursuant to this
Agreement, and the underlying amount is not in United States Dollars but in a
foreign currency, the exchange rate to be utilized to convert such amount from
such foreign currency to United States Dollars shall be the rate of exchange set
forth in The Wall Street Journal for converting such currency into United States
Dollars as of the date of the specified transaction or as of the date the amount
is so reported.
 
“Environmental Conditions” means the introduction into the environment of any
pollution, including, without limitation, any contaminant, irritant or pollutant
or other Hazardous Substance (whether upon any property and whether or not such
pollution constituted at the time thereof a violation of any Environmental Law
in connection with the Release of any Hazardous Substance) as a result of which
the Subject Company has or may reasonably be expected to become liable to any
Person or by reason of which any Leased Real Property or Owned Real Property may
reasonably be expected to suffer or be subjected to any Lien.
 
“Environmental Laws” means any federal, state, district, or local Laws,
regulations, ordinances, orders, permits and judgments, consent orders and
common Law relating to the protection of the environment, including any Law of
strict liability, nuisance or with respect to conducting abnormally dangerous
activities including, without limitation, provisions pertaining to or regulating
air pollution, water pollution, noise control, wetlands, water courses, natural
resources, wildlife, Hazardous Substance, or any other activities or conditions
which impact or relate to the environment or nature.
 
“Governmental Authority” means any nation or government, any state or provincial
or other political subdivision thereof, any province, city or municipality, any
Person exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
32

--------------------------------------------------------------------------------


 
“Hazardous Substance” means any pollutant, contaminant, chemical, waste and any
toxic, infectious, carcinogenic, reactive, corrosive, ignitable or flammable
chemical or chemical compound or otherwise hazardous substance or waste,
including, without limitation, any quantity of friable asbestos, urea
formaldehyde, PCBs, radon gas, crude oil or any fraction thereof, all forms of
natural gas, petroleum products, by-products or derivatives, radioactive
substance or material, pesticide, waste waters, or sludges that are subject to
regulation, control or remediation under any Environmental Laws.
 
“IFRS” means, with respect to each document or action stated in this Agreement
to have been prepared or taken in accordance therewith, the International
Financial Reporting Standards in effect at the time of such document’s issuance
or such action’s undertaking, as the case may be.
 
“Income Taxes” means any income, franchise, net profits, excess profits or
similar Taxes measured on the basis of net income.
 
“Indebtedness” means, at any particular time, with respect to the Subject
Company (without duplication), all indebtedness of the Subject Company for
borrowed money or on account of advances to the Subject Company or obligations
under acquisition agreements, in respect of which the Subject Company is liable
or evidenced by any bond, debenture, note or similar instrument issued by the
Subject Company, including all principal, accrued and unpaid interest,
prepayment premiums, penalties and other fees or charges related thereto, any
Capitalized Lease Obligations, swaps, collars, caps, hedges or other agreements
relating to the fixing of interest rates of indebtedness.
 
“Intellectual Property” means patents, copyrights, trade dress, trademarks,
service marks, applications for issuance or registration of the foregoing and
trade secrets.
 
“Judgments” means any judgments, injunctions, orders, stays, decrees, writs,
rulings, settlements, or awards of any court or other judicial authority or any
other Governmental Authority.
 
“knowledge” or similar language shall mean (a) with respect to Sellers, the
actual knowledge of Michael Gurcke or Bison Capital Partners, and (b) with
respect to Purchaser, the actual knowledge, after inquiry of their direct
reports, of Robert Allan or Peter McCann.
 
“Laws” means all laws, statutes, ordinances, rules, regulations, orders or
decrees of any Governmental Authority, or Judgments.
 
“Liabilities” means any liabilities or obligations (whether accrued, absolute,
contingent, unliquidated, or otherwise, whether or not known, whether due or to
become due, and regardless of when asserted).
 
“Liens” means all liens, mortgages, easements, charges, claims, security
interests, options or other encumbrances of any nature.
 
33

--------------------------------------------------------------------------------


 
“Material Adverse Change” means a change that has had a Material Adverse Effect.
 
“Material Adverse Effect” means any change or effect that individually, or
together with others in the aggregate, is material and adverse to (a) the
business, properties, financial condition or results of operations of the
Subject Company, taken as a whole, or (b) the ability of Sellers to consummate
the transactions contemplated by this Agreement, provided, however, that any
actual or prospective change or changes relating to or resulting from one or
more of (i) any change or changes in general economic conditions (including,
without limitation, changes in financial or market conditions) or local,
regional, national or international conditions in the industries in which the
Business is conducted, (ii) acts of terrorism or war (whether or not declared),
occurring prior to, on or after the date hereof, (iii) the announcement or
consummation of the transactions contemplated by this Agreement, (iv) any change
in accounting requirements or principles or the interpretation thereof, or (v)
the taking of any action approved or consented to by Purchaser or contemplated
by this Agreement, shall be deemed not to constitute a “Material Adverse
Effect.”
 
“Permits” means all permits, authorizations, approvals, registrations,
regulatory licenses, certificates, directives, orders or variances granted by or
obtained from any Governmental Authority and used or required in connection with
the Business.
 
“Permitted Liens” means with respect to or upon any of the property or assets of
the Subject Company, any (a) Liens on property of such Subject Company existing
on the date hereof; (b) Liens incurred and pledges and deposits made in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance, old-age pensions and other social security benefits;
(c) Liens securing the performance of bids, tenders, leases, contracts (other
than for the repayment of debt), statutory obligations, surety, customs and
appeal bonds and other obligations of like nature, incurred as an incident to
and in the ordinary course of business; (d) Liens imposed by law, such as
carriers’, warehouseman’s, mechanics’, materialmen’s, landlords’, laborers’,
suppliers’, construction and vendors’ liens, incurred in good faith in the
ordinary course of business and securing obligations which are not yet due or
which are being contested in good faith by appropriate proceedings as to which
such Subject Company shall, to the extent required by IFRS, have set aside on
its books adequate reserves; (e) Liens securing the payment of Taxes, either not
delinquent or being contested in good faith by appropriate legal or
administrative proceedings and as to which such Subject Company shall, to the
extent required by IFRS, have set aside on its books adequate reserves;
(f) zoning restrictions, easements, licenses, rights of way, declarations,
reservations, provisions, covenants, conditions, waivers, restrictions on the
use of property or other title matters (and with respect to leasehold interests,
Liens and other obligations incurred, created, assumed or permitted to exist and
arising by, through or under a landlord or owner of the leased property, with or
without consent of the lessee), none of which materially impairs the use of any
parcel of property material to the operation of the Business or the value of
such property for the purpose of such business; (g) Liens on property existing
at the time such property was acquired by such Subject Company or purchase money
Liens to facilitate the acquisition of property by such Subject Company; (h)
Liens identified in the Financial Statements, (i) Liens granted or incurred by
such Subject Company since the date of the Interim Balance Sheets in the
ordinary course of its business, (j) the Customer Leases; and (k) extensions,
renewals and replacements of Liens referred to in (a) through (j) of this
sentence.
 
34

--------------------------------------------------------------------------------


 
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
 
“Post-Closing Tax Period” means any Tax Period beginning after the Effective
Time and that portion of any Straddle Period beginning after the Effective Time.
 
“Pre-Closing Tax Period” means any Tax Period ending on or prior to the
Effective Time and that portion of any Straddle Period up to and including the
Effective Time.
 
“Proceeding” means any action, application, suit, demand, claim or legal,
administrative, arbitration or other alternative dispute resolution proceeding,
hearing or investigation.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching,
exhausting or migration on or into the environment or into, on, under or from
any property.
 
“Representative” means with respect to any Person, any of such Person’s
officers, directors, managers, employees, shareholders, members, partners,
controlling persons, agents, consultants, advisors, and other representatives,
including legal counsel, accountants and financial advisors.


“Royal Wolf Australia” means Royal Wolf Trading Australia Pty Limited, a company
organized under the laws of Australia. 
 
“Straddle Period” means any Tax Period that includes but does not end on the
Effective Time.
 
“Subject Territory” means that part of the world south of Guam, west of Hawaii
and east of Vietnam.
 
“Subordinated Note” means that certain Subordinated Promissory Note of Royal
Wolf Australia in the form of Exhibit A attached hereto.
 
“Subsidiary” or “Subsidiaries” of any Person means any corporation, association,
partnership, limited liability company, joint venture or other business entity
of which fifty percent (50.0%) or more of the voting stock or other equity
interests (in the case of Persons other than corporations) is owned or
controlled directly or indirectly by such Person, or one or more of the
Subsidiaries of such Person, or a combination thereof.
 
“Tax Period” means any period prescribed by any taxing or Governmental Authority
for which a Tax Return is required to be filed or a Tax is required to be paid.
 
35

--------------------------------------------------------------------------------


 
“Tax Returns” means any report, return, election, document, estimated tax
filing, declaration or other filing required to be supplied to any taxing
authority or jurisdiction with respect to Taxes, including any amendments
thereto.
 
“Taxes” means all taxes, assessments, charges, duties, fees, levies, imposts or
other governmental charges, including, without limitation, all federal, state,
local, municipal, county, foreign and other income, franchise, profits, capital
gains, capital stock, capital structure, transfer, gross receipt, sales, use,
transfer, service, occupation, ad valorem, property, excise, severance, windfall
profits, premium, stamp, license, payroll, employment, social security,
unemployment, disability, environmental, alternative, minimum, add-on,
value-added, withholding and other taxes, assessments, charges, duties, fees,
levies, imposts or other governmental charges of any kind whatsoever (whether
payable directly or by withholding and whether or not requiring the filing of a
Tax Return), and all estimated taxes, deficiency assessments, additions to tax,
additional amounts imposed by any Governmental Authority, penalties and
interest.
 
“Trademark Agreement” means the Trademark Agreement to be entered into by the
Parties at the Closing in the form of Exhibit B attached hereto.
 
 8.02 Other Definitional Provisions.
 
(a) The location of the definition of each term defined within this Agreement
(other than those terms defined in this Article VIII) is noted in the Index to
Defined Terms following the table of contents to this Agreement;
 
(b) “herein,” “hereby,” “hereunder,” “hereof” and other equivalent words shall
refer to this Agreement as an entirety and not solely to the particular portion
of this Agreement in which any such word is used;
 
(c) all definitions set forth herein shall be deemed applicable whether the
words defined are used herein in the singular or the plural;
 
(d) all pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require;
 
(e) the words “include” and “including” and variations thereof shall not be
deemed terms of limitation, but rather shall be deemed to be followed by the
words “without limitation”;
 
(f) all accounting terms not specifically defined herein shall be construed in
accordance with IAS;
 
(g) the captions and descriptive headings herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof;
 
(h) any references herein to a particular Section, Article, Exhibit or Schedule
means a Section or Article of, or an Exhibit or Schedule to, this Agreement
unless another agreement is specified; and
 
36

--------------------------------------------------------------------------------


 
(i) the Exhibits and Disclosure Schedules attached hereto are incorporated
herein by reference and shall be considered part of this Agreement as if fully
set forth herein.
 
ARTICLE IX.
GENERAL PROVISIONS
 
9.01 Expenses. Except as otherwise provided in Sections 4.03 and 6.02, each
Party shall pay all fees and expenses incurred by it in connection with this
Agreement and the transactions contemplated by this Agreement. 
 
9.02 Further Assurances. From time to time after the Closing and without further
consideration, each Party, upon the request of the other Party and at such other
Party’s expense, shall execute and deliver such documents and instruments of
conveyance and transfer as such other Party may reasonably request in order to
consummate more effectively the terms of this Agreement (including the purchase
and sale of the Shares as contemplated by this Agreement and the vesting in
Purchaser of title to the Shares transferred under this Agreement).
 
9.03 Amendment/Non-Assignment. Subject to Section 4.06(e), this Agreement may
not be amended except by an instrument in writing signed by the Parties. This
Agreement may not be assigned or transferred by Purchaser without the prior
written consent of Sellers; provided, that no such assignment shall relieve
Purchaser of any of its liabilities or obligations hereunder. This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors or assigns, heirs, legatees, distributees, executors,
administrators and guardians.
 
9.04 Waiver. Either Party may (a) extend the time for the performance of any of
the obligations or other acts of the other, (b) waive any inaccuracies in the
warranties of the other contained in this Agreement or in any document delivered
by the other pursuant to this Agreement or (c) waive compliance with any of the
agreements, or satisfaction of any of the conditions, contained in this
Agreement by the other. Any agreement on the part of a Party to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by such Party. The failure of any Party to enforce at any time any
provision of this Agreement shall not be construed to be a waiver of such
provision, nor in any way to affect the validity of this Agreement or any part
hereof or the right of any Party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach. 
 
9.05 Notices. Any notices or other communications required or permitted under,
or otherwise in connection with, this Agreement shall be in writing and shall be
deemed to have been duly given when delivered in person or upon confirmation of
receipt when transmitted by facsimile transmission or on receipt after dispatch
by registered or certified mail, postage prepaid, or by reputable overnight
courier such as Federal Express, DHL or UPS, addressed as follows:
 
37

--------------------------------------------------------------------------------


 
If to Purchaser:
 
Royalwolf NZ Acquisition Co. Limited
22-28 Edgeworth David Avenue
Attention: Peter McCann
Hornsby, NSW 2077
Facsimile: 02-9482-3477


 
With copies to:
 
 
General Finance Corporation
39 East Union Street
Pasadena, California 91103
Attention: Christopher A. Wilson
Facsimile: (626) 795-8090
 
If to Sellers to:
 
BCP NZ, LLC
10877 Wilshire Boulevard
Suite 1520
Los Angeles, California 90024
Attention: Douglas B. Trussler
Facsimile: (310) 260-6576


and


Michael Gurcke
Besenheide 40
Elmshorn, Germany


or such other address as the Person to whom notice is to be given has furnished
in writing to the other parties listed in this Section 9.05. A notice of change
in address shall not be deemed to have been given until received by the
addressee.
 
9.06 Disclosure Schedules. The disclosure or inclusion of any matter or item on
any Schedule included on the Disclosure Schedules shall not be deemed an
acknowledgment or admission that any such matter or item is required to be
disclosed or is material for purposes of the warranties set forth in this
Agreement. Each disclosure on the Disclosure Schedules shall be deemed to
qualify all warranties of Sellers, notwithstanding the lack of a specific
cross-reference.
 
9.07 Applicable Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of England and Wales. 
 
9.08 No Third Party Rights. Except as otherwise provided herein, this Agreement
is intended to be solely for the benefit of the Parties and is not intended to
confer any benefits upon, or create any rights in favor of, any Person other
than the Parties. 
 
38

--------------------------------------------------------------------------------


 
9.09 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute a single instrument. Facsimile signatures on
this Agreement shall be deemed to be originals for all purposes.
 
9.10 Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions of this Agreement shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue. 
 
9.11 Entire Agreement. This Agreement, the Ancillary Agreements and the
Schedules and Exhibits hereto set forth the entire understanding and agreement
among the Parties as to the matters covered in this Agreement and the Ancillary
Agreements and supersede and replace any prior understanding, agreement or
statement of intent, in each case, written or oral, of any and every nature with
respect to such understanding, agreement or statement other than the
Confidentiality Agreement.
 
9.12 Arbitration. Any dispute arising out of or in connection with this
Agreement, including any question regarding its existence, validity or
termination, shall be referred to and finally resolved by arbitration under the
Commercial Arbitration Rules of the American Arbitration Association, which
rules are deemed to be incorporated by reference into this Section 9.12. The
place of arbitration shall be Los Angeles, California. The language to be used
in the arbitral proceedings shall be English. Judgment on the award may be
entered in any court having jurisdiction thereof.
 
9.13 Fair Construction. This Agreement shall be deemed to be the joint work
product of the Parties without regard to the identity of the draftsperson, and
any rule of construction that a document shall be interpreted or construed
against the drafting Party shall not be applicable. Each Party has caused this
Agreement to be executed on its behalf by its duly authorized representative,
all as of the day and year first above written. 
 
9.14 Construction of Certain Provisions. It is understood and agreed that the
specification of any Dollar amount in the warranties contained in this Agreement
or the inclusion of any specific item on the Disclosure Schedules or Exhibits is
not intended to imply that such amounts or higher or lower amounts, or the items
so included or other items, are or are not material, and no Party shall use the
fact of the setting of such amounts or the fact of the inclusion of any such
item on the Disclosure Schedules in any dispute or controversy between the
Parties as to whether any obligation, item or matter not described herein or
included in a Disclosure Schedule or Exhibit is or is not material for purposes
of this Agreement.
 
9.15 Reasonable Consent Required. Where any provision of this Agreement requires
a Party to obtain the consent, approval or other acquiescence of the other
Party, such consent, approval or other acquiescence shall not be unreasonably
conditioned, withheld or delayed by such other Party.
 
[Signature page to follow]


 

39

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.
 

 
BCP NZ LLC
 
By :Bison Capital Equity Partners II-B, as Managing
Member of BCP NZ, LLC
 
By : Bison Capital Partners II, LLC, as general
partner of Bison Capital Equity Partners II-B
 
By: /s/ DOUGLAS B. TRUSSLER 
Name: Douglas B. Trussler
Title: Executive Vice President
 
/s/ MICHAEL GURCKE
 Michael Gurcke
 
 
 
ROYALWOLF NZ ACQUISITION CO. LIMITED
 
By:/S/PETER MCANN
Name: Peter McCann
Title: Director

 

--------------------------------------------------------------------------------

